Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 1 of 77

EXHIBIT A
Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 2 of 77

 

ORIGINAL

By Fax

> WO WN

wo oOo aD NHN

© Oo

THE TIDRICK LAW FIRM a
STEVEN G. TIDRICK, SBN 224760 Fit RE
JOEL B. YOUNG, SBN 236662 =. D
1300 Clay Street, Suite 600 . e800 County Superior Cou
Oakland, California 94612 AUG 22 2018
Telephone: ae reese é £6 2016
Facsimile: (510) 291-3226
E-mail;  sgt@tidricklaw.com BY: OF UE ep uaT
E-mail:  jby@tidricklaw.com > 2

puly

Attorneys for Individual and Representative
Plaintiff ERIKA MILLER

SUPERIOR COURT OF THE STATE OF CALIFORNIA
COUNTY OF SAN FRANCISCO
UNLIMITED JURISDICTION agg 187 56908 y

ERIKA MILLER, Civil Case No.:

Plaintiff, PRIVATE ATTORNEYS GENERAL ACT
REPRESENTATIVE ACTION

y,
COMPLAINT FOR CIVIL PENALTIES
A PLACE FOR ROVER, INC. d/b/a Rover; UNDER THE LABOR CODE PRIVATE
and DOES 1-20,000,000, ATTORNEYS GENERAL ACT OF 2004
. (“PAGA”)

Defendants.

 

 

Plaintiff ERIKA MILLER (“Plaintiff”), prosecuting this action exclusively as a
representative action under the Private Attorneys General Act of 2004, California Labor Code
§ 2698 ef seq. (“PAGA”), alleges as follows:

NATURE OF THE CASE

I. Plaintiff brings this civil action under PAGA on behalf of herself and others
who have worked for A Place for Rover, Inc. d/b/a Rover (“Defendant”) as pet care providers,
to recover civil penalties for Defendant's violations of law, pursuant to PAGA. Plaintiff and
the other “aggrieved employees” have-been denied fundamental rights under California wage
and hour laws in a similar and uniform way. Defendant has misclassified the workers as

independent contractors, Defendant has failed to pay the workers the minimum wages,
1

 

 

COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS GENERAL
ACT OF 2004 (“PAGA") - Miller v. A Place for Rover, Inc. d/b/a Rover

 

 

 
Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 3 of 77

 

wo oN DBD OH F&F WY NH =

— ee
win = S&S

14

© oO

overtime wages, expense reimbursements, and other benefits to which they are entitled under
California law. Therefore, Plaintiff brings this action to enforce California law. “The purpose
of the PAGA is... to create a means of “deputizing” citizens as private attorneys general to
enforce the Labor Cade.” Brown v. Ralphs Grocery Co., 197 Cal. App. 4th 489, 501 (2011).
To the extent permitted by PAGA, Plaintiff seeks an award of civil penalties, including in the
amounts of the unpaid wages, unpaid overtime compensation, unpaid expenses, liquidated
damages, interest, and all other sums of civil penalties/money owed pursuant to PAGA, and
attorneys’ fees, costs, and expenses under California Labor Code §§ 218.5 and 226, Califomia
Code of Civil Procedure §§ 1021.5 and 1033.5, PAGA, and/or other applicable law.
JURISDICTION AND VENUE

2. This Court has jurisdiction over Plaintiff's claims for civil penalties under
PAGA.

3. ‘The Court has personal jurisdiction over Defendant pursuant to California
Code of Civil Procedure § 410.10 because it is doing business in California, has committed
acts and/or omissions in California with respect to a cause of action arising from these acts or
omissions, and/or has caused effects in California with respect to a cause of action arising
from these acts and/or omissions. The monetary relief sought is in excess of the jurisdictional
minimum required by this Court and will be established according to proof at trial.

4, Venue is proper in this county in accordance with California Code of Civil

Procedure §§ 395 and 395.5 because alleged activities and injuries took place in this county.

PARTIES
3. Plaintiff bas worked in California as a pet care provider for Defendant. -
6. Defendant A Place for Rover, Inc. d/b/a Rover does business in California.

Defendant is a “person” within the meaning of California Civil Code § 1786.2(a).

ile The true names and capacities, whether individual, corporate, associate, or
otherwise, of each Defendant designated herein as a DOE defendant is unknown to Plaintiff at
this time and therefore said Defendants are sued by such fictitious names. Plaintiff will amend

this complaint to show their true names and capacities when ascertained. Plaintiff is informed
2

 

| GOMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS GENERAL

 

ACT OF 2004 (“PAGA”) - Miller v. A Place for Rover, Inc. d/b/a Rover

 

 
Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 4 of 77

 

wo en A nu fF WwW VY —

So Ww BH DH NN N NB NN VN KH HH — SF YF F- FF OESESlUlUlUL he
aoa QA A vA BR WN |& SG Oo MN A WU F&F WH | &

© Oo

and believes and thereon alleges that each Defendant designated herein as a DOE defendant is
legally responsible in some manner for the events, happenings, and omissions herein alleged,
and in such manner proximately caused damages to Plaintiff and the other “aggrieved
employees.” Plaintiff is informed and believes and thereon alleges that each Defendant
designated as a DOE defendant was acting as the agent, employee, partner, client, consumer,
patron, service subscriber, purchaser, and/or servant of one or more of the other Defendants
and was acting within the course and scope of such relationship(s), and/or as an employer or
joint employer, and gave consent to, ratified, and/or authorized the acts alleged herein,
PAGA REPRESENTATIVE ACTION ALLEGATIONS

8. On June 11, 2018, Plaintiff gave written notice by certified mai] to Defendant
of Defendant’s violations of the California Labor Code as alleged in this complaint, and
Plaintiff filed the same with the State of California’s Labor Workforce Development Agency
(“LWDA”).

9. The LWDA did not provide written notice of its intention to investigate
Defendant’s alleged violations within sixty-five (65) calendar days of the postmark date,
before Plaintiff filed the initial complaint in this action in the Superior Court of the State of
California.

GENERAL ALLEGATIONS

 

10, Although Defendant has classified Plaintiff and others in the same job position
as “independent contractors,” they are actually employees, The workers are not free from the
control and direction of Defendant in the performance of their work. Rather, Defendant
controls and directs their work. Moreover, the workers perform work that is within the usual
course of the Defendant’s business. Finally, the workers are not customarily engaged in an
independently established trade, occupation, or business. The workers incur no opportunity
for “profit” or “loss”; rather, Defendant manages the business operation, attracts investors and
customers, advertises, and obtains customers, The workers’ investment is minor when
compared to Defendant's investments. The workers have made no capital investment in

Defendant's facilities, advertising, maintenance, staffing, or electronic systems. Defendant
3

 

 

COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS GENERAL
ACT OF 2004 (“PAGA") — Miller v. A Place for Rover, Inc. d/b/a Rover

 

 

 
Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 5 of 77

 

la

wo wo tT DH WA A

11

12,

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

© oO

provides investment and risk capital. The workers do not. But for Defendant’s investments,
the workers would earn little or nothing from their relatively minor expenditures. The aoe
do no exercise the skills and initiative of persons in business for themselves. The workers do
not exercise business sills and initiative necessary to elevate their status to that of independent
contractors, The workers own no enterprise. They exercise no business management skills.
They maintain no separate business structures or facilities. The workers do not hire or
subcontract other individuals to provide additional services to customers and increase their
revenues, as independent contractors in business for themselves would. :

11. The violations described above and herein are and have been part of an
unlawful pattern and practice of Defendant. Plaintiff's claims are typical of the claims of the
others whom Plaintiff seeks to represent. Defendant’s common course of conduct in violation
of law as alleged herein has caused Plaintiff and the other aggrieved individuals to sustain the
same or similar injuries and damages. Plaintiff's claims are representative of and covehiencive
with the claims of the other individuals currently and formerly employed by Defendant within
the applicable statute of limitations periods.

VIOLATIONS OF THE CALIFORNIA LABOR CODE
Willful Misclasslfication

12. California Labor Code 226.8(a) provides: “It is unlawful for any person or.
employer to engage in any of the following activities: (1) Willful misclassification of an
individual as an independent contractor. (2) Charging an individual who has been willfully
misclassified as an independent contractor a fee, or making any deductions from
compensation, for any purpose, including for goods, materials, space rental, services,
government licenses, repairs, equipment maintenance, or fines arising from the individual’s
employment where any of the acts described in this paragraph would have violated the law if
the individual had not been misclassified.”

13. Defendant's misclassification of the workers as independent contractors
constitutes willful misclassification in violation of California Labor Code § 226.8. Therefore,

Plaintiff seeks recovery of civil penalties in the amounts specified in California Labor Code
4

 

 

 

COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS GENERAL
ACT OF 2004 (“PAGA") — Miller v. A Place for Rover, Inc. d/b/a Rover

 

 

 
Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 6 of 77

wo won A UH & W NY =

—_— ee
YW we =| Oo

oS Qo

§ 226.8 and/or PAGA, for each aggrieved employee.
Violations of Paid Sick Day Requirements, Labor Code §§ 245-249

14, Defendant violated Califomia Labor Code § 246 by not having policies and
procedures for the workers to accrue and take paid sick days, Because of Defendant’s
violations of the paid sick day requirements, Defendant is liable for civil penalties in the
amounts specified in California Labor Code §§ 248.5, 558, and/or PAGA, for each aggrieved
employee. .

Failure to Secure Compensation in Violation of Labor Code § 3700 e seq.

15. Defendant did not secure workers’ compensation for the workers, in violation
of California Labor Code §§ 3700, 3700.5, 3712, and 3715. Because of Defendant's violations
of those statutes, Defendant is liable for civil penalties in the amounts specified in California
Labor Code § 3700.5 and/or PAGA, for each aggrieved employee.

Failure to Pay Minimum Wages as Required by State Law

16. At all relevant times, Defendant has been required to pay the workers
minimum wages under California law, including without limitation pursuant to Industrial
Welfare Commission Wage Order Nos. 4, 5, 15 and/or 17, Nevertheless, Defendant has failed
to ensure that the workers receive the applicable state minimum wage for all hours worked.
Accordingly, Defendant has violated California Labor Code §§ 1194, 1197, 1197.1, 1198,
558, and/or the Industrial Welfare Commission Wage Orders (including without limitation
Wage Order Nos. 4, §, 15 and/or 17). Therefore, based on the violations set forth herein, on
behalf of herself and the other aggrieved employees Defendant 7 liable for civil penalties in
the amounts specified in California Labor Code §§ 1194, 1197, 1197.1, 1198, 558, and/or
PAGA, for each aggrieved employee.

Unlawful Failure to Pay Overtime

17, Defendant has failed to maintain a policy that compensates the workers for all
hours worked, including overtime. The workers routinely work over eight (8) hours per day
and/or forty (40) hours per week but are not paid one and one-half their regular rate of pay for

overtime work, in violation of California Labor Code §§ 510, 1194, 1198, and/or the
‘ 5

 

 

COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS GENERAL
ACT OF 2004 (“PAGA”) — Miller v. A Place for Rover, Inc. d/b/a Rover

 

 
Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 7 of 77

 

Oo ont Dn vw F&F W Nn

meee me
wo Oo ND BD KH FF W NY KK &

20
21
22
23
24
25
26
27
28

© QO

Industrial Welfare Commission Wage Orders (including without limitation Wage Order Nos.
4, 5, 15 and/or 17). Accordingly, Defendant is liable for civil penalties in the amounts
specified in California Labor Code §§ 510, 1194, 1198, 558, and/or PAGA, for each
aggrieved employee.
Unlawful Failure to Reimburse Expenses

18. Defendant has required the workers to bear many of the expenses of their
employment, including without limitation expenses for vehicles, gas, parking, phone usage,
vehicle wear and tear, vehicle insurance, leashes, bags, containers, cleaning supplies, medical
supplies, food/water, and waste disposal. Defendant has failed to indemnify the workers for
all necessary expenditures or losses incurred by the workers, in violation of California Labor
Code § 2802, which requires the employer to indemnify employees for all necessary
expenditures or losses incurred by employees in direct discharge of their duties, and
accordingly, Defendant is liable for civil penalties in the amounts specified in California
Labor Code §§ 558, 2802, and/or PAGA, for each aggrieved employee.

Unlawful Failure to Furnish Timely, Accurate, Itemized Wage Statements

19. Defendant has failed and continues to fail to provide timely, accurate itemized
wage statements to the workers in violation of Califomia Labor Code §§ 226(a)-(e) and/or
226.3, Defendant’s failure to provide timely, accurate, itemized wage statements to Plaintiff
and other aggrieved employees in accordance with the California Labor Code has been
knowing and intentional. Accordingly, Defendant is liable for civil penalties in the amounts
specified in California Labor Code §§ 226, 226.3, and/or PAGA, for each aggrieved
employee.

Walting Time Penalties

20.  Catiformia Labor Code § 201(a) requires an employer who discharges an
employee to pay compensation due and owing to said employee upon discharge. California
Labor Code § 202(a) requires an employer to pay compensation due and owing within
seventy-two (72) hours of an employee’s termination of employment by resignation.

California Labor Code § 203 provides that if an employer willfully fails to pay compensation
: 6

 

 

COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS GENERAL
ACT OF 2004 ("PAGA") - Miller v. A Place for Rover, Inc. d/b/a Rover

 
Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 8 of 77

 

wo © SN A AH A |W NY

yw oN NM ON ON ON ON ND RD em sis
oOo WA mW BR OY NW ek oO BO wm TD DH eR WN KH SO

© | Q

promptly upon discharge or resignation, as required under §§ 201 and 202, then the employer
is liable for penalties in the amount of continued wages for up to thirty (30) work days.

21. Plaintiff and certain of the other aggrieved individuals were not paid full
compensation, including unpaid minimum wages and overtime wages as alleged herein, and
were not paid that compensation that was due and owing upon discharge and/or within
—, (72) hours of the employee’s termination of employment by resignation. Thus,
Defendant has failed and refused, and continues to willfully fail and refuse, to timely pay
compensation and wages and compensation in violation of California Labor Code §§ 201,
202, and 203. Because of Defendant's violations of Califomia Labor Code §§ 201, 202, and
203, Defendant is liable for civil penalties in the amounts specified in California Labor Code
§§ 201, 202, 203, 256, 1197.1, and/or PAGA, for each aggrieved employee.

Penalties for Failure to Pay All Wages Owed Every Pay Period:

22. Atall times relevant during the liability period, Plaintiff and the other
aggrieved individuals were employees of Defendant covered by California Labor Code § 204.

23, Pursuant to California Labor Code § 204, Plaintiff and the other aggrieved
individuals were entitled to receive on regular paydays all wages earned for the pay period
corresponding to the payday.

24. Defendant failed to pay Plaintiff and the other aggrieved individuals all wages
earned each pay period. Plaintiff is informed, believes, and thereon alleges, that at all times
relevant during the liability period, Defendant maintained a policy or practice of not paying
Plaintiff and the other aggrieved individuals all overtime wages owed for all overtime hours
worked. That violates Labor Code § 204. Because of Defendant’s violations of Labor Code
§ 204, Defendant is liable for civil penalties in the amounts specified in California Labor
Code §§ 204, 210, and/or PAGA, for each aggrieved employee per pay period.

. SOLE CAUSE OF ACTION
PAGA Claims, California Labor Code § 2698 et seq.
25. Plaintiff incorporates all paragraphs of this complaint as if full set forth herein.

26. Plaintiff and all other individuals who currently and/or formerly have worked
7° .

 

 

COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS GENERAL
ACT OF 2004 (PAGA") — Miller v. A Place for Rover, Inc. d/b/a Rover

 

 

 
Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 9 of 77

 

wo Oo tT BDH DH FF WY Ne =

Bw NH HY BH YW NY BH NY Re we OE OE OOO ll
oat DH UA B&B WH BS —= FG WO ON HD HX F&F W N - &

OQ Oo

as pet care providers for Defendant are “aggrieved employees” under PAGA. Plaintiff seeks
to recover from Defendant, on behalf of herself and all of the other aggrieved employees, civil
penalties pursuant to PAGA, plus reasonable attorneys’ fees, costs, and expenses,

27. Plaintiff brings this action under PAGA as a representative suit on behalf of all
“apprieved employees” pursuant to the procedures in PAGA, and seeks to the recover the
PAGA civil penalties on a representative basis. Indeed, under PAGA, “{n}otwithstanding any
other provision of law, any provision of this code that provides for a civil penalty to be
assessed and collected by the Labor and Workforce Development Agency or any of its
departments, divisions, commissions, boards, agencies, or employees, for a violation of this
code, may, as an alternative, be recovered through a civil action brought by an aggrieved
employee on behalf of himself or herself and other current or former employees pursuant to
the procedures specified in Section 2699.3.” California Labor Code § 2699(a).

28.  PAGA also provides: “For all provisions of this code except those for which a
civil penalty is specifically provided, there is established a civil penalty for a violation of
these provisions, as follows: (1) If, at the time of the alleged violation, the person does not
employ one or more employees, the civil penalty is five hundred dollars ($500). (2) If, at the
time of the alleged violation, the person employs one or more employees, the civil penalty is
one hundred dollars ($100) for each aggrieved employee per pay period for the initial
violation and two hundred dollars ($200) for each aggrieved employee per pay period for each
subsequent violation. ” California Labor Code § 2699(f)(L)-(2).

29. PAGA also pravides: “Any employee who prevails in any action shall be
entitled to an award of reasonable attorney’s fees and costs.” California Labor Code
§ 2699(g)(1).

30. Plaintiff has satisfied the pre-filing notice and exhaustion of administrative
remedies requirement under PAGA.

31. Defendant has, through its policies and practices described herein, violated
several provisions of the California Labor Code for which Plaintiff seeks recovery of civil

penalties, as specified herein.
8

 

 

COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS GENERAL
ACT OF 2004 (“PAGA”) - Miller v. A Place for Rover, inc. d/b/a Rover

 

 
Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 10 of 77

 

ro

wo ont KN HLH Rh WY NY

ll
12
13
14

15.

16
17
18
19
20
21
22
23
24
25
26
27
28

 

@ QO

32, WHEREFORE, pursuant to PAGA, Plaintiff seeks civil penalties, attorneys’
fees, expenses, and costs, and any further relief that the Court deems appropriate.
PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for relief as follows:

a) Civil penalties, including the amounts of unpaid wages, unpaid overtime, unpaid
expenses, liquidated damages, and all other sums of money owed, pursuant to
PAGA, /

b) To the extent permitted by PAGA, reasonable attomeys’ fees, expenses, and costs
as specified under California Labor Code §§ 218.5 and 226, California Code of
Civil Procedure §§ 1021.5 and 1033.5, PAGA, and/or other applicable law;

c) To the extent permitted by PAGA, pre-judgment and post-judgment interest;

d) To the extent permitted by PAGA, for preliminary, permanent, and mandatory
injunctive relief prohibiting Defendants and their officers and agents from
committing the violations of law herein alleged in the future; and

e) Any further relief that the Court deems just and proper.

DATED: August 22, 2018 Respectfully submitted,
THE TIDRICK Lae

eee 8
Pr

Ze ae
By: Co PLO

 

STEVEN G. TIDRICK, SBN 224760
JOEL B. YOUNG, SBN 236662

THE TIDRICK LAW FIRM

STEVEN G. TIDRICK, SBN 224760
JOEL B. YOUNG, SBN 236662
1300 Clay Street, Suite 600

Oakland, California 94612
Telephone: (510) 788-5100
Facsimile; (510) 291-3226
E-mail: set@tidricklaw.com
E-mail: jby@tidricklaw.com

Attomeys for Individual and Representative
Plaintiff ERIKA MILLER

7 9
COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS GENERAL
ACT OF 2004 (“PAGA") - Miller v, A Place for Rover, Inc. d/b/a Rover

 

 
Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 11 of 77

EXHIBIT B
ORIGINAL

Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 12 0f 77

rR YH DM

Oo fo HN BD MN

10
1]
12
13
14
15
16
\7
18
19
20
21
22
23
24
25
26
27
28

©

THE TIDRICK LAW FIRM

STEVEN G. TIDRICK, SBN 224760
JOEL B. YOUNG, SBN 236662
1300 Clay Street, Suite 600

Oakland, California 94612
Telephone: (510) 788-5100
Facsimile: (510) 291-3226

E-mail: sgt@tidricklaw.com
E-mail: jby@tidricklaw.com

Attorneys for Individual and Representative
Plaintiff ERIKA MILLER

QO

FILE

San Francisco County Superior Court
Nov 26 2018

BY: Deputy Clerk

SUPERIOR COURT OF THE STATE OF CALIFORNIA

COUNTY OF SAN FRANCISCO
UNLIMITED JURISDICTION
ERIKA MILLER, Civil Case no CGC “ 1 8 ~ 5 Y 14 0
Plaintiff, PRIVATE ATTORNEYS GENERAL ACT
REPRESENTATIVE ACTION
Vv.

A PLACE FOR ROVER, INC. d/b/a Rover;
JANICE MALONEY; and DOES 1-
20,000,000,

Defendants.

COMPLAINT FOR CIVIL PENALTIES
UNDER THE LABOR CODE PRIVATE
ATTORNEYS GENERAL ACT OF 2004
(“PAGA”) ETC.

 

 

Plaintiff ERIKA MILLER (“Plaintiff”), prosecuting this action against A Place for

Rover, Inc. d/b/a Rover exclusively as a representative action under the Private Attorneys
General Act of 2004, California Labor Code § 2698 et seq. (“PAGA”), alleges as follows:
NATURE OF THE CASE
1. Plaintiff brings this civil action against A Place for Rover, Inc. d/b/a Rover
(“‘Defendant,” “Defendant Rover,” or “Rover”) under PAGA on behalf of herself and others
who have worked for Rover as pet care providers, to recover civil penalties for Defendant’s
violations of law, pursuant to PAGA. Plaintiff and the other “aggrieved employees” have been

denied fundamental rights under California wage and hour laws in a similar and uniform way.
1

 

 

COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS GENERAL
ACT OF 2004 (“PAGA”) ETC. - Miller v. A Place for Rover, Inc. d/b/a Rover et al.

 
Case 3:19-cv-03053-WHO Document 1-2 Filed 0603/¢ePaget3of77

bb WwW

(oo n°) id

oO

10
el
12
13
14
15
16
17
18
19
20
21

22 |

23
24
25
26
27
28

 

oO Oo

Defendant has misclassified the workers as independent contractors. Defendant has failed to
pay the workers the minimum wages, overtime wages, expense reimbursements, and other
benefits to which they are entitled under California law. Therefore, Plaintiff brings this action
to enforce California law. “The purpose of the PAGA is . . . to create a means of “deputizing”
citizens as private attorneys general to enforce the Labor Code.” Brown v. Ralphs Grocery
Co., 197 Cal. App. 4th 489, 501 (2011). To the extent permitted by PAGA, Plaintiff seeks an
award of civil penalties, including in the amounts of the unpaid wages, unpaid overtime
compensation, unpaid expenses, liquidated damages, interest, and all other sums of civil
penalties/money owed pursuant to PAGA, and attorneys’ fees, costs, and expenses under
California Labor Code §§ 218.5 and 226, California Code of Civil Procedure §§ 1021.5 and
1033.5, PAGA, and/or other applicable law.

2. In this complaint, Plaintiff does not presently allege any PAGA claims against
Defendant Janice Maloney (“Maloney” or “Defendant Maloney”) or against any of the Doe
Defendants that are Rover’s customers, notwithstanding any statements herein that might
otherwise be construed to the contrary.

Sr In this complaint, Plaintiff does not presently allege any PAGA claims against
any Defendant arising from violations of Labor Code §§ 2810 and/or 2810.3, notwithstanding
any statements herein that might otherwise be construed to the contrary.

JURISDICTION AND VENUE

4. This Court has jurisdiction over Plaintiff's claims against Rover for civil
penalties under PAGA, and also has jurisdiction over all other claims alleged herein.

5. The Court has personal jurisdiction over Defendant A Place for Rover, Inc.
d/b/a Rover pursuant to California Code of Civil Procedure § 410.10 because it is doing
business in California, has committed acts and/or omissions in California with respect to a
cause of action arising from these acts or omissions, and/or has caused effects in California
with respect to a cause of action arising from these acts and/or omissions.

6. The Court has personal jurisdiction over Defendant Janice Maloney because

she is a resident of California, has committed acts and/or omissions in California with respect
2

T COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS GENERAL

ACT OF 2004 (“PAGA”) ETC. - Miller v. A Place for Rover, Inc. d/b/a Rover et al.

 
Case 3:19-cv-03053-WHO_ Document 1-2 Filed 06/03/19 Page 4 of 77

&h WY WN

o Co SN DH MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

@ O

to a cause of action arising from these acts or omissions, and/or has caused effects in
California with respect to a cause of action arising from these acts and/or omissions.

7. The monetary relief sought is in excess of the jurisdictional minimum required
by this Court and will be established according to proof at trial.

8. Venue is proper in this county in accordance with California Code of Civil
Procedure §§ 395 and 395.5 because alleged activities and injuries took place in this county.

PARTIES

9. Plaintiff has worked in California as a pet care provider for Defendants.

10. Defendant A Place for Rover, Inc. d/b/a Rover does business in California.
Defendant is a “person” within the meaning of California Civil Code § 1786.2(a).

11. Defendant Janice Maloney (“Maloney”) is a resident of San Francisco,
California. She is a “person” within the meaning of California Civil Code § 1786.2(a).

12. The true names and capacities of each of the Defendants designated herein as
DOES, including without limitation Rover’s customers/labor contractors, are unknown to
Plaintiff at this time and therefore said Defendants are sued by such fictitious names are sued
by such fictitious names. Plaintiff will amend this complaint to show their true names and
capacities when ascertained. Plaintiff is informed and believes and thereon alleges that each
Defendant designated herein as a DOE defendant is legally responsible in some manner for
the events and happenings herein alleged and in such manner proximately caused damages as
herein alleged.

13. Plaintiff is informed and believes and thereon alleges that each Defendant
designated as a DOE defendant was acting as the agent, employee, partner, client, consumer,
patron, service subscriber, purchaser, and/or servant of one or more of the other Defendants
and was acting within the course and scope of such relationship(s), and/or as an employer or
joint employer, and gave consent to, ratified, and/or authorized the acts alleged herein.

PAGA REPRESENTATIVE ACTION ALLEGATIONS
14. On June 11, 2018, Plaintiff gave written notice by certified mail to Defendant

Rover of Defendant Rover’s violations of the California Labor Code as alleged in this
3

| COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS GENERAL

ACT OF 2004 (“PAGA”) ETC. - Miller v. A Place for Rover, Inc. d/b/a Rover et al.

 
Case 3:19-cv-03053-WHO_ Document) 2 re 06/0 3/1 el A Clea Lal

o oe aI HR An F

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Q Oo

complaint, and Plaintiff filed the same with the State of California’s Labor Workforce
Development Agency (“LWDA”). The LWDA did not provide written notice of its intention
to investigate Defendant’s alleged violations within sixty-five (65) calendar days of the
postmark date, before Plaintiff filed this action in the Superior Court of the State of California.
GENERAL ALLEGATIONS

15. Although Defendants have classified Plaintiff and others in the same job
position as “independent contractors,” they are actually employees. The workers are not free
from the control and direction of Defendants in the performance of their work. Rather,
Defendants control and direct their work. Moreover, the workers perform work that is within
the usual course of business of one or more of the Defendants. Finally, the workers are not
customarily engaged in an independently established trade, occupation, or business. The
workers incur no opportunity for “profit” or “loss”; rather, one or more of the Defendants
manage the business operation, attract investors and customers, advertise, and obtain
customers. The workers’ investment is minor when compared to any of the Defendants’
investments. The workers have made no capital investment in any of the Defendants’
facilities, advertising, maintenance, staffing, or electronic systems. One or more Defendants
provide investment and risk capital. The workers do not. But for Defendants’ investments, the
workers would earn little or nothing from their relatively minor expenditures. The workers do
no exercise the skills and initiative of persons in business for themselves. The workers do not
exercise business sills and initiative necessary to elevate their status to that of independent
contractors. The workers own no enterprise. They exercise no business management skills.
They maintain no separate business structures or facilities. The workers do not hire or
subcontract other individuals to provide additional services to customers and increase their
revenues, as independent contractors in business for themselves would.

16.  Inaddition, Defendants have willfully misclassified the workers as
“independent contractors,” violated sick day requirements, failed to secure workers’
compensation, failed to pay minimum wages, failed to pay overtime, failed to reimburse

expenses, failed to furnish timely, accurate, itemized wage statements, failed to pay
4

COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS GENERAL
ACT OF 2004 (“PAGA”) ETC. — Miller v. A Place for Rover, Inc. d/b/a Rover et al.

 
Case 3:19-cv-03053-WHO Document 1-2 Eile /03/19

bh WW

oO oOo SI NHN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

) O

compensation that was due and owing upon discharge, and failed to pay all wages owed every
pay period.

17. The violations described above and herein are and have been part of an
unlawful pattern and practice of Defendant Rover. Plaintiff’s claims are typical of the claims
of the others whom Plaintiff seeks to represent. Defendant Rover’s common course of conduct
in violation of law as alleged herein has caused Plaintiff and the other aggrieved individuals to
sustain the same or similar injuries and damages. Plaintiff's claims are representative of and
co-extensive with the claims of the other individuals currently and formerly employed by
Defendant within the applicable statute of limitations periods.

JOINT LIABILITY

18. At all relevant times, under the California Labor Code, Defendants have been
employers and/or joint employers of Plaintiff. The employment of Plaintiff and the other
workers by Rover is not completely disassociated from employment by Rover’s
customers/labor contractors. The Defendants do not act entirely independently of each other
and are not completely dissociated with respect to the employment of Plaintiff and the other
workers. Rover maintains significant control over the work performed by the workers. Rover
plays significant roles in establishing, maintaining, and directing the work-related policies that
have been applied to Plaintiff and the other workers. Rover benefits financially from the work
that Plaintiff and the other workers perform. Additionally, Defendants have acted directly or
indirectly in their joint interests in relation to supervision over, and control of, Plaintiff and
the other workers. As employers and/or joint employers of Plaintiff and the other workers,
Defendants are responsible both individually and jointly for compliance with all applicable
provisions of the California Labor Code,

19. Pursuant to California Labor Code § 2810.3, Rover shares with the labor
contractors (i.e., Rover’s customers/labor contractors) all civil legal responsibility and civil
liability for both of the following: (1) the payment of wages; and (2) failure to secure valid
workers’ compensation coverage as required by Section 3700. This complaint identifies

numerous violations of law relating to those two categories of shared responsibility and
5

1} COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS GENERAL

 

ACT OF 2004 (“PAGA”) ETC. — Miller v. A Place for Rover, Inc. d/b/a Rover et al.

 
Case 3: 19-CV-03053-WHO DOCU et 2 lO LOS eae nia,

b

Oo CoO SN HD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

© )

liability set forth in 2810.3(b). Accordingly, to the extent that the customers/labor contractors
have civil legal responsibility and civil liability for the violations of law cited in this
complaint, Rover shares in that responsibility and liability, and accordingly, Plaintiff seeks to
recover monies from Rover (including without limitation pursuant to the statutes cited herein).

20. Plaintiff provided notice, pursuant to California Labor Code § 2810.3(d), of the
violations under California Labor Code § 2810.3(b), by letter to Defendants dated October 1,
2018.

VIOLATIONS OF THE CALIFORNIA LABOR CODE
Willful Misclassification

21. California Labor Code 226.8(a) provides: “It is unlawful for any person or
employer to engage in any of the following activities: (1) Willful misclassification of an
individual as an independent contractor. (2) Charging an individual who has been willfully
misclassified as an independent contractor a fee, or making any deductions from
compensation, for any purpose, including for goods, materials, space rental, services,
government licenses, repairs, equipment maintenance, or fines arising from the individual’s
employment where any of the acts described in this paragraph would have violated the law if
the individual had not been misclassified.”

22.  Defendant’s misclassification of the workers as independent contractors
constitutes willful misclassification in violation of California Labor Code § 226.8. Therefore,
Plaintiff seeks recovery of civil penalties in the amounts specified in California Labor Code
§ 226.8 and/or PAGA, for each aggrieved employee.

Violations of Paid Sick Day Requirements, Labor Code §§ 245-249

23. Defendant violated California Labor Code § 246 by not having policies and
procedures for the workers to accrue and take paid sick days. Because of Defendant’s
violations of the paid sick day requirements, Defendant is liable for civil penalties in the
amounts specified in California Labor Code §§ 248.5, 558, and/or PAGA, for each aggrieved
employee.

Failure to Secure Compensation in Violation of Labor Code § 3700 et seq.
6

 

 

COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS GENERAL
ACT OF 2004 (“PAGA”) ETC. - Miller v. A Place for Rover, Inc. d/b/a Rover et al.

 
Case 3:19-cv-03053-WHO_ Document 1-2. Filed 06/03/19

- Ww N

Oo co ~~ HD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

© oO

24. Defendant did not secure workers’ compensation for the workers, in violation
of California Labor Code §§ 3700, 3700.5, 3712, and 3715. Because of Defendant's violations
of those statutes, Defendant is liable for civil penalties in the amounts specified in California
Labor Code § 3700.5 and/or PAGA, for each aggrieved employee.

Failure to Pay Minimum Wages as Required by State Law

25.  Atall relevant times, Defendant has been required to pay the workers
minimum wages under California law, including without limitation pursuant to Industrial
Welfare Commission Wage Order Nos. 4, 5, 15 and/or 17. Nevertheless, Defendant has failed
to ensure that the workers receive the applicable state minimum wage for all hours worked.
Accordingly, Defendant has violated California Labor Code §§ 1194, 1197, 1197.1, 1198,
558, and/or the Industrial Welfare Commission Wage Orders (including without limitation
Wage Order Nos. 4, 5, 15 and/or 17). Therefore, based on the violations set forth herein, on
behalf of herself and the other aggrieved employees, Defendant is liable for civil penalties in
the amounts specified in California Labor Code §§ 1194, 1197, 1197.1, 1198, 558, and/or
PAGA, for each aggrieved employee.

Unlawful Failure to Pay Overtime

26. Defendant has failed to maintain a policy that compensates the workers for all
hours worked, including overtime. The workers routinely work over eight (8) hours per day
and/or forty (40) hours per week but are not paid one and one-half their regular rate of pay for
overtime work, in violation of California Labor Code §§ 510, 1194, 1198, and/or the
Industrial Welfare Commission Wage Orders (including without limitation Wage Order Nos.
4, 5, 15 and/or 17). Accordingly, Defendant is liable for civil penalties in the amounts
specified in California Labor Code §§ 510, 1194, 1198, 558, and/or PAGA, for each
aggrieved employee.

Unlawful Failure to Reimburse Expenses

27. Defendant has required the workers to bear many of the expenses of their

employment, including without limitation expenses for vehicles, gas, parking, phone usage,

vehicle wear and tear, vehicle insurance, leashes, bags, containers, cleaning supplies, medical
7

 

 

COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS GENERAL
ACT OF 2004 (“PAGA”) ETC. — Miller v. A Place for Rover, Inc. d/b/a Rover et al.

 
Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19_ Page 19 of 77 :

oOo co YD DB A FSF W NY

wo wo bw HV HY NY WN WH KN HR KF =| | FY FP FSF S| KF Se
Oo nN BO AO BR WY NY KF OO Oo ON DH HD FF WO HY YK &

© O

supplies, food/water, and waste disposal. Defendant has failed to indemnify the workers for
all necessary expenditures or losses incurred by the workers, in violation of California Labor
Code § 2802, which requires the employer to indemnify employees for all necessary
expenditures or losses incurred by employees in direct discharge of their duties, and
accordingly, Defendant is liable for civil penalties in the amounts specified in California
Labor Code §§ 558, 2802, and/or PAGA, for each aggrieved employee.

Unlawful Failure to Furnish Timely, Accurate, Itemized Wage Statements

28. Defendant has failed and continues to fail to provide timely, accurate itemized
wage statements to the workers in violation of California Labor Code §§ 226(a)-(e) and/or
226.3. Defendant’s failure to provide timely, accurate, itemized wage statements to Plaintiff
and other aggrieved employees in accordance with the California Labor Code has been
knowing and intentional. Accordingly, Defendant is liable for civil penalties in the amounts
specified in California Labor Code §§ 226, 226.3, and/or PAGA, for each aggrieved
employee.

Waiting Time Penalties

29, California Labor Code § 201(a) requires an employer who discharges an
employee to pay compensation due and owing to said employee upon discharge. California
Labor Code § 202(a) requires an employer to pay compensation due and owing within
seventy-two (72) hours of an employee’s termination of employment by resignation.
California Labor Code § 203 provides that if an employer willfully fails to pay compensation
promptly upon discharge or resignation, as required under §§ 201 and 202, then the employer
is liable for penalties in the amount of continued wages for up to thirty (30) work days.

30. Plaintiff and certain of the other aggrieved individuals were not paid full
compensation, including unpaid minimum wages and overtime wages as alleged herein, and
were not paid that compensation that was due and owing upon discharge and/or within
seventy-two (72) hours of the employee’s termination of employment by resignation. Thus,
Defendant has failed and refused, and continues to willfully fail and refuse, to timely pay

compensation and wages and compensation in violation of California Labor Code §§ 201,
8

 

 

COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS GENERAL
ACT OF 2004 (“PAGA”) ETC. — Miller v. A Place for Rover, Inc. d/b/a Rover et al.

 
Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/1

pe Ww

4 HD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

© OQ

202, and 203. Because of Defendant’s violations of California Labor Code §§ 201, 202, and
203, Defendant is liable for civil penalties in the amounts specified in California Labor Code
§§ 201, 202, 203, 256, 1197.1, and/or PAGA, for each aggrieved employee.

Penalties for Failure to Pay All Wages Owed Every Pay Period

31.  Atall times relevant during the liability period, Plaintiff and the other
aggrieved individuals were employees of Defendant covered by California Labor Code § 204.

32. Pursuant to California Labor Code § 204, Plaintiff and the other aggrieved
individuals were entitled to receive on regular paydays all wages earned for the pay period
corresponding to the payday.

33. Defendant failed to pay Plaintiff and the other aggrieved individuals all wages
earned each pay period. Plaintiff is informed, believes, and thereon alleges, that at all times
relevant during the liability period, Defendant maintained a policy or practice of not paying
Plaintiff and the other aggrieved individuals all overtime wages owed for all overtime hours
worked. That violates Labor Code § 204. Because of Defendant’s violations of Labor Code
§ 204, Defendant is liable for civil penalties in the amounts specified in California Labor
Code §§ 204, 210, and/or PAGA, for each aggrieved employee per pay period.

FIRST CAUSE OF ACTION
PAGA Claims, California Labor Code § 2698 et seq.
(Against Defendant Rover)

34. Plaintiff incorporates all paragraphs of this complaint as if fully set forth
herein.

35. Plaintiff and all other individuals who currently and/or formerly have worked
as pet care providers for Defendant are “aggrieved employees” under PAGA. Plaintiff seeks
to recover from Defendant, on behalf of herself and all of the other aggrieved employees, civil
penalties pursuant to PAGA, plus reasonable attorneys’ fees, costs, and expenses.

36. Plaintiff brings this action under PAGA as a representative suit on behalf of all
“aggrieved employees” pursuant to the procedures in PAGA, and seeks to the recover the

PAGA civil penalties on a representative basis. Indeed, under PAGA, “[n]otwithstanding any
9

 

 

COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS GENERAL
ACT OF 2004 (“PAGA”) ETC. — Miller v. A Place for Rover, Inc. d/b/a Rover et al.

 
Case 3:19-cv-03053-WHO DoguncnLi-2 ciledos0s/jo Page 2b 77

_ W

So Oo NY HD MN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

© oO

other provision of law, any provision of this code that provides for a civil penalty to be
assessed and collected by the Labor and Workforce Development Agency or any of its
departments, divisions, commissions, boards, agencies, or employees, for a violation of this
code, may, as an alternative, be recovered through a civil action brought by an aggrieved
employee on behalf of himself or herself and other current or former employees pursuant to
the procedures specified in Section 2699.3.” California Labor Code § 2699(a).

37, | PAGA also provides: “For all provisions of this code except those for which a
civil penalty is specifically provided, there is established a civil penalty for a violation of
these provisions, as follows: (1) If, at the time of the alleged violation, the person does not
employ one or more employees, the civil penalty is five hundred dollars ($500). (2) If, at the
time of the alleged violation, the person employs one or more employees, the civil penalty is
one hundred dollars ($100) for each aggrieved employee per pay period for the initial
violation and two hundred dollars ($200) for each aggrieved employee per pay period for each
subsequent violation.” California Labor Code § 2699(f)(1)-(2).

38. | PAGA also provides: “Any employee who prevails in any action shall be
entitled to an award of reasonable attomney’s fees and costs.” California Labor Code
§ 2699(g)(1).

39, Plaintiff has satisfied the pre-filing notice and exhaustion of administrative
remedies requirement under PAGA,

40. Defendant has, through its policies and practices described herein, violated
several provisions of the California Labor Code for which Plaintiff seeks recovery of civil
penalties, as specified herein.

41, WHEREFORE, pursuant to PAGA, Plaintiff seeks civil penalties, attomeys’
fees, expenses, and costs, and any further relief that the Court deems appropriate.

SECOND CAUSE OF ACTION
Failure to Pay Minimum Wages as Required by State Law
(Against Defendant Maloney)

42. Plaintiff incorporates all paragraphs of this complaint as if fully set forth
10

 

 

COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS GENERAL
ACT OF 2004 (“PAGA”) ETC. — Miller v. A Place for Rover, Inc, d/b/a Rover et al

 
Case 3:19-cv-03053-WHO_ Document 1-2 Filed 06/03/19 Page 22 0,77 alee

© OQ

 

 

 

 

1 | herein.
2 43.  Atall relevant times, Defendant Maloney (referred to in the second through
3 | seventh causes of actions as “Defendant”) has been required to pay Plaintiff minimum wages
4 | under California law, including without limitation pursuant to the Industrial Welfare
5 | Commission (“IWC”) Wage Orders, but has not done so. Defendant has willfully failed to pay
6 | Plaintiff any wages whatsoever. By failing to compensate Plaintiff for all hours worked,
7 | Defendant has violated the Industrial Welfare Commission Wage Orders and/or California
g || Labor Code §§ 1182.12, 1194, 1194.2, 1194.5, 1197, 1197.1, and 1198. Therefore, Plaintiff
9 | seeks unpaid wages at the required legal rate, liquidated damages, interest, attorneys’ fees and
10 | costs, and all other costs and penalties allowed by law. Plaintiff further seeks injunctive relief
11 | to compel Defendant to recognize Plaintiff's employee status, and to provide all payment
12 | guaranteed by law.
13 THIRD CAUSE OF ACTION
14 Unlawful Failure to Pay Overtime
15 (Against Defendant Maloney)
16 44. Plaintiff incorporates all paragraphs of this complaint as if fully set forth
17 | herein.
18 45.  Atall times relevant times, the IWC Wage Orders have required the payment
19 | ofan overtime premium for hours worked in excess of 8 hours in a workday, 40 hours ina
20 | workweek, or on the seventh day worked in a single workweek. During the relevant time
21 | period, Plaintiff was employed by Defendant within California but as not paid overtime wages
22 | for overtime hours worked. Defendant’s failure to pay overtime wages violates, inter alia,
23 || California Labor Code §§ 510, 1194, and 1 198, and the above-referenced Wage Orders.
24 | Therefore, Plaintiff seeks unpaid overtime wages at the required legal rate, liquidated
25 | damages, interest, attorneys’ fees and costs, and all other costs and penalties allowed by law.
6 || Plaintiff further seeks injunctive relief to compel Defendant to recognize Plaintiff's employee
27 | status, and to provide all payment guaranteed by law.
28 FOURTH CAUSE OF ACTION
| COMPLAINT FOR CIVIL PENALTIES UNDER THE TABOR CODE PRIVATE ATTORNEYS GENERAL
ACT OF 2004 (“PAGA”) ETC. ~ Miller v. A Place for Rover, Inc. a/b/a Rover et al.

 
Case 3:19-cv-03053-WHO_ Document): 2. Filed 06/03/19 Pade 25 Of 77 sen

 

 

 

 

 

1 Unlawful Failure to Reimburse Expenses

2 (Against Defendant Maloney)

3 46. Plaintiff incorporates all paragraphs of this complaint as if fully set forth

4 | herein.

5 47. Defendant has required Plaintiff to bear many of the expenses of employment,

6 | including without limitation expenses for vehicles, gas, parking, phone usage, vehicle wear

7 | and tear, vehicle insurance, leashes, bags, containers, cleaning supplies, medical supplies,

g | food/water, and waste disposal. Defendant has failed to indemnify the workers for all

9 | necessary expenditures or losses incurred by Plaintiff, in violation of California Labor Code
10 | § 2802, which requires the employer to indemnify employees for all necessary expenditures or
11 | losses incurred by employees in direct discharge of their duties, and accordingly, Defendant is
12 || liable for reimbursement for all unreimbursed expenses.
13 FIFTH CAUSE OF ACTION
14 Unlawful Failure to Furnish Timely, Accurate, Itemized Wage Statements
15 (Against Defendant Maloney)
16 48, Plaintiff incorporates all paragraphs of this complaint as if fully set forth
17 || herein.
18 49. Defendant has failed, and continues to fail, to provide timely, accurate itemized
19 | wage statements to Plaintiff in accordance with California Labor Code § 226 and the IWC
20 || Wage Orders. Any statements that Defendant has provided do not accurately reflect the actual
21 | hours worked and/or wages earned. Defendant’s failure to provide timely, accurate, itemized
22 || wage statements to Plaintiff in accordance with the California Labor Code and the California
23 | Wage Orders has been knowing and intentional. Accordingly, Defendant is liable for
24 | damages, penalties, and attomeys’ fees and costs under Labor Code § 226(a)-(e), as well as
25 || for penalties under 226.3
26 SIXTH CAUSE OF ACTION
27 Waiting Time Penalties
28 (Against Defendant Maloney)

COMPLAINT FOR CIVIL PENALTIES UNDER TRELABOR CODE PRIVATE ATTORNEYS GENERAL
ACT OF 2004 (“PAGA”) ETC. — Miller v. A Place for Rover, Inc. d/b/a Rover et al.
Case 3:19-cv-03053-WHO Document 1-2 Filed OG/O3/19 Page 24 of 77 emma

ao sat NHN A fF

‘oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

© cl

50. Plaintiff incorporates all paragraphs of this complaint as if fully set forth
herein.

51. Defendant has not paid full compensation, including overtime, for all hours
worked, as alleged above, and has not paid that compensation that was due and owing upon a
worker’s discharge and/or within seventy-two (72) hours of the worker’s termination of
employment by resignation. Thus, Defendant has failed and refused, and continues to willfully
fail and refuse, to timely pay compensation and wages and compensation in violation of
California Labor Code §§ 201, 202, and 203. Workers who have been discharged and/or have
resigned are entitled to unpaid compensation for all hours worked in the form of unpaid
overtime for which to date they have not received compensation. Thus, Defendant is liable for
up to thirty (30) days of waiting time penalties pursuant to California Labor Code §§ 203
and/or 256 after each discharge or resignation.

SEVENTH CAUSE OF ACTION
San Francisco Minimum Wage Ordinance
(Against Defendant Maloney)

52. Plaintiff incorporates all paragraphs of this complaint as if fully set forth
herein.

53. By failing to compensate for all hours worked, Defendant has violated the San
Francisco minimum wage ordinance. Plaintiff seeks all relief available under such ordinance,
including without limitation the full amount of wages owed, including interest thereon, plus
penalties as well as reasonable attorneys’ fees and costs.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for relief against Defendant Rover as follows, including
without limitation:

a) Civil penalties, including the amounts of unpaid wages, unpaid overtime, unpaid

expenses, liquidated damages, and all other sums of money owed, pursuant to
PAGA;

b) To the extent permitted by PAGA, reasonable attorneys’ fees, expenses, and costs
13

 

 

COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS GENERAL
ACT OF 2004 (“PAGA”) ETC. ~ Miller v. A Place for Rover, Inc. d/b/a Rover et al.

 
Case 3:19-cv-03053-WHO Document 1-2 Ej

> WwW WN

Oo CO SI DH MN

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

e)

© Q

as specified under California Labor Code §§ 218.5 and 226, California Code of
Civil Procedure §§ 1021.5 and 1033.5, PAGA, and/or other applicable law;

To the extent permitted by PAGA, pre-judgment and post-judgment interest,
To the extent permitted by PAGA, for preliminary, permanent, and mandatory
injunctive relief prohibiting Defendants and their officers and agents from
committing the violations of law herein alleged in the future; and

Any further relief that the Court deems just and proper;

AND WHEREFORE, Plaintiff prays for relief against Defendant Maloney as follows,

including without limitation:

a)

b)

d)

8)

h)

For an order awarding Plaintiff compensatory damages and statutory damages,
including unpaid wages, overtime compensation, liquidated damages, and all other
sums of money owed, together with interest on these amounts;

For preliminary, permanent, and mandatory injunctive relief prohibiting Defendant

and its officers and agents from committing the violations of law herein alleged in the
future;

For a declaratory judgment that Defendant has violated the law and public policy as
alleged herein;

For an order imposing all statutory and/or civil penalties provided by law, excluding
any penalties under PAGA;

For exemplary and punitive damages, as appropriate and available under each cause of
action, pursuant to California Civil Code § 3294;

Disgorgement of profits;

For an order awarding restitution of the unpaid regular, overtime, premium wages due
to Plaintiff, and/or all unreimbursed expenses;

For pre- and post-judgment interest;

For an award of reasonable attorneys’ fees and costs as provided by California Labor
Code §§ 218.5, 226(e), 1194, 2802, 2810, California Code of Civil Procedure

§§ 1021.5 and 1033.5, and/or other applicable law;
14

|) COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS GENERAL

ACT OF 2004 (“PAGA”) ETC. - Miller v. A Place for Rover, Inc. d/b/a Rover et al.

 
Case 3:19-cv-03053-WHO =

a DN WwA &

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

© Q

j) For all costs of suit; and
k) Any further relief that the Court deems just and proper.
DATED: November 20, 2018 Respectfully submitted,

THE TIDRICK LAW FIRM
— re

a = tog
= “

 

STEVEN G. TIDRICK, SBN 224760
JOEL B. YOUNG, SBN 236662

THE TIDRICK LAW FIRM

STEVEN G. TIDRICK, SBN 224760
JOEL B. YOUNG, SBN 236662
1300 Clay Street, Suite 600

Oakland, California 94612
Telephone: (510) 788-5100
Facsimile: (510) 291-3226
E-mail: sgt@tidricklaw.com
E-mail: jby@tidricklaw.com

Attorneys for Individual and Representative
Plaintiff ERIKA MILLER

15

 

 

COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS GENERAL

ACT OF 2004 (“PAGA”) ETC. - Miller v. A Place for Rover, Inc. d/b/a Rover et al.

 
Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 27 of 77

EXHIBIT C
ORIGINAL

%,

es,

“The name and address of the courtis: i aso):
(El nombre y direcci6n de la corte es): Civic Center Courthouse (Mimero de! ay 1 8 = 5/7 i 4 8 0

 

_ Case 3:19-cv-03053-WHO_ Document 1-2. Filed O6/03/19 Page 23 of 77

 

: © Oo

 

SUM-100
am a oa bee oe Pen bere)
NOTICE TO DEFENDANT:
(AVISO AL DEMANDADO):

A PLACE FOR ROVER, INC. d/b/a Rover; JANICE MALONEY; and
DOES 1-20,000,000

YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):

Erika Miller

 

 

NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
below.

You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
the court clerk for a fee waiver form. If you do not file your response on fime, you may jose the case by default, and your wages, money, and property

may be taken without further warming from the court.
There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
be eligible for free legal services fram a nonprofit legal services program. You can locate

referral service. |f you cannot afford an attorney, you may
these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center

(www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for walved fees and
costs on any settlement or arbitration award of $10,000 or more ina civil case. The court's lien must be paid before the court will dismiss the case.
JAVISO! Lo han demandado. Sino responde dentro de 30 dias, la corte puede decidir en su contra sin escuchar su versién. Lea la informacién a
continuacion,

Tiene 30 DIAS DE CALENDARIO después de que Ie entreguen esta cilacion y papeles legales para presentar una respuesta por escrito en esta
corte y hacer que se entregue une copia al demandante. Una carta o una llamada telefénica no Io protegen. Su respuesta por escrito tiene que estar
en formato legal correcto si desea que procesen Su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
Puede encontrar estos formularios de !a corte y mas informaci6n en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en /a
biblioteca de leyes de su condado o en la carte que le quede mas cerca. Sine puede pagar la cuota de presentacién, pida al secretario de la corte
que le dé un formulario de exencién de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le
podré quitar su sueldo, dinero y bienes sin mas advertencia.

Hay otros requisitos legales. Es recomendable que llame @ un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
remisién a abogados. Sino puede pager a un abogado, es posible que cumpia con los requisitos para obtener servicios legales gratuitos de un
programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
(www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www. sucorte.ca.gov) o poniéndose en contacto con la corte o el
colegio de abogados locales, AVISO. Por ley, la corte tiene derecho a reclamar las cuotas y jos costos exentos por imponer un gravamen sobre
cualquier recuperacion de $10,000 6 més de valor recibida mediante un acuerdo o una concesién de arbitraje en un caso de derecho civil. Tiene que

pagar ef gravamen de fa corte antes de que /a corte pueda desechar el caso.

 

 

CASE NUMBER:

 

 

Superior Court of the State of California, County of San Francisco
400 McAllister Street, San Francisco, California 94102

The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
(El nombre, la direccién y ef numero de teléfono del abogado del demandante, o del demandante que no tiene abogado, es):

Steven G. Tidrick, Esq., The Tidrick Law Firm, 1300 Clay St., Suite 600, “Hd CA 94612; 510-788-5100
KAI

DATE: RT _ Deput
(Fechaigy 9 2018 CLERK OF THEGOUFT LENEAPOLONI Deputy

(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)

(Para prueba de entrega de esta citati6n use el formulario Proof of Service of Summons, (POS-010)).
NOTICE TO THE PERSON SERVED: You are served

1. [-_] as an individual defendant.

2. [__] as the person sued under the fictitious name of (specify):

 

3. {__] on behalf of (specify):

under. L__} CCP 416.10 (corporation) [__] CCP 416.60 (minor)
[___] CCP 416.20 (defunct corporation) [___] CCP 416.70 (conservatee)
[__] CCP 416.40 (association or partnership) [__] CCP 416.90 (authorized person)

[__] other (specify):
4. [__] by personal delivery on (date):
Page 1 of 1

Form Adopled for Mandatory Use SUMMONS Code of Civil Procedure §§ 412.20, 465
www, courtinfo.ca.gov

Judicial Council of California
SUM-100 [Rev. July 1, 2008]

 
ao sy DN

xo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

27
28

Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 29 of 77

THE TIDRICK LAW FIRM
STEVEN G. TIDRICK, SBN 224760
JOEL B. YOUNG, SBN 236662

1300 Clay Street, Suite 600 ELECTRONICALLY
Oakland, California 94612 FILED
Telephone: (5 10) 788-5100 Superior Court of California,
Facsimile: (5 10) 29 1 -3226 County of San Franeisco
E-mail: sgt@tidricklaw.com 12/12/2018
E-mail:  jby@tidricklaw.com L2i of {2 Court
BY:DAVID YUEN

Attorneys for Individual and Representative Deputy Clerk
Plaintiff ERIKA MILLER

SUPERIOR COURT OF THE STATE OF CALIFORNIA

COUNTY OF SAN FRANCISCO
UNLIMITED JURISDICTION

ERIKA MILLER, Civil Case No. CGC-18-571480

Plaintiff, PRIVATE ATTORNEYS GENERAL ACT

REPRESENTATIVE ACTION

v.
AMENDED COMPLAINT FOR CIVIL

A PLACE FOR ROVER, INC. d/b/a Rover; | | PENALTIES UNDER THE LABOR CODE
JANICE MALONEY; and DOES 1- PRIVATE ATTORNEYS GENERAL ACT
20,000,000, OF 2004 (“PAGA”) ETC.

Defendants.

 

 

Plaintiff ERIKA MILLER (“Plaintiff”), prosecuting this action against A Place for
Rover, Inc. d/b/a Rover exclusively as a representative action under the Private Attorneys
General Act of 2004, California Labor Code § 2698 et seq. (“PAGA”), alleges as follows:

NATURE OF THE CASE

1. Plaintiff brings this civil action against A Place for Rover, Inc. d/b/a Rover
(“Rover”) and Rover’s customer Defendant Janice Maloney (“Maloney”) (collectively with
Rover, “Defendants”) under PAGA on behalf of Plaintiff and others who have worked for
either or both Defendants as pet care providers, to recover civil penalties for Defendants’

violations of law, pursuant to PAGA. Plaintiff and the other “aggrieved employees” have been
l

 

 

AMENDED COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS
GENERAL ACT OF 2004 (“PAGA”) ETC. — Miller v. A Place for Rover, Inc. d/b/a Rover et al.

 
Oo WwW

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 30 of 77

denied fundamental rights under California wage and hour laws in a similar and uniform way.
Defendants have misclassified the workers as independent contractors. Defendants have failed
to pay the workers the minimum wages, overtime wages, expense reimbursements, and other
benefits to which they are entitled under California law. Therefore, Plaintiff brings this action
to enforce California law. “The purpose of the PAGA is . . . to create a means of “deputizing”
citizens as private attorneys general to enforce the Labor Code.” Brown v. Ralphs Grocery
Co., 197 Cal. App. 4th 489, 501 (2011). To the extent permitted by PAGA, Plaintiff seeks an
award of civil penalties, including in the amounts of the unpaid wages, unpaid overtime
compensation, unpaid expenses, liquidated damages, interest, and all other sums of civil
penalties/money owed pursuant to PAGA, and attorneys’ fees, costs, and expenses under
California Labor Code §§ 218.5 and 226, California Code of Civil Procedure §§ 1021.5 and
1033.5, PAGA, and/or other applicable law.

2. In this complaint, while Plaintiff alleges PAGA claims against Rover’s
customer Janice Maloney, Plaintiff does not presently allege any PAGA claims against any of
the Doe Defendants that are Rover’s customers, notwithstanding any statements herein that
might otherwise be construed to the contrary.

JURISDICTION AND VENUE

3. This Court has jurisdiction over Plaintiffs claims against Rover for civil
penalties under PAGA, and also has jurisdiction over all other claims alleged herein.

4. The Court has personal jurisdiction over Defendant A Place for Rover, Inc.
d/b/a Rover pursuant to California Code of Civil Procedure § 410.10 because it is doing
business in California, has committed acts and/or omissions in California with respect to a
cause of action arising from these acts or omissions, and/or has caused effects in California
with respect to a cause of action arising from these acts and/or omissions.

5. The Court has personal jurisdiction over Defendant Janice Maloney because
she is a resident of California, has committed acts and/or omissions in California with respect
to a cause of action arising from these acts or omissions, and/or has caused effects in

California with respect to a cause of action arising from these acts and/or omissions.
2

 

 

AMENDED COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS
GENERAL ACT OF 2004 (““PAGA”) ETC. — Miller v. A Place for Rover, Inc. d/b/a Rover et al.

 
kh WY NWN

oO OF SN HR WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 31 of 77

6. The monetary relief sought is in excess of the jurisdictional minimum required
by this Court and will be established according to proof at trial.
fe Venue is proper in this county in accordance with California Code of Civil

Procedure §§ 395 and 395.5 because alleged activities and injuries took place in this county.

PARTIES
8. Plaintiff has worked in California as a pet care provider for Defendants.
9, Defendant A Place for Rover, Inc. d/b/a Rover (“Rover”) does business in

California. Defendant is a “person” within the meaning of California Civil Code § 1786.2(a).

10. Defendant Janice Maloney (“Maloney”) is a resident of San Francisco,
California. She is a “person” within the meaning of California Civil Code § 1786.2(a).

11. The true names and capacities of each of the Defendants designated herein as
DOES, including without limitation Rover’s customers/labor contractors, are unknown to
Plaintiff at this time and therefore said Defendants are sued by such fictitious names are sued
by such fictitious names. Plaintiff will amend this complaint to show their true names and
capacities when ascertained. Plaintiff is informed and believes and thereon alleges that each
Defendant designated herein as a DOE defendant is legally responsible in some manner for
the events and happenings herein alleged and in such manner proximately caused damages as
herein alleged.

12. Plaintiff is informed and believes and thereon alleges that each Defendant
designated as a DOE defendant was acting as the agent, employee, partner, client, consumer,
patron, service subscriber, purchaser, and/or servant of one or more of the other Defendants
and was acting within the course and scope of such relationship(s), and/or as an employer or
joint employer, and gave consent to, ratified, and/or authorized the acts alleged herein.

PAGA REPRESENTATIVE ACTION ALLEGATIONS

13. On June 11, 2018, Plaintiff gave written notice by certified mail to Defendant
Rover of Defendant Rover’s violations of the California Labor Code as later alleged in the
initial complaint in this action, filed on November 20, 2018, and on June 11, 2018, Plaintiff

filed the same notice with the State of California's Labor Workforce Development Agency
3

 

 

AMENDED COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS

GENERAL ACT OF 2004 (“PAGA”) ETC. — Miller v. A Place for Rover, Inc. d/b/a Rover et al.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

26
27
28

Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 32 of 77

(“LWDA”). The LWDA did not provide written notice of its intention to investigate
Defendant Rover’s alleged violations within sixty-five (65) calendar days of the postmark
date, before Plaintiff filed this action in the Superior Court of the State of California.

14. On October 1, 2018, Plaintiff gave written notice by certified mail to
Defendants Rover and Maloney of their violations of the California Labor Code as alleged in
this complaint, and filed the same with the State of California’s Labor Workforce
Development Agency (“LWDA”). The LWDA did not provide written notice of its intention
to investigate Defendants’ alleged violations within sixty-five (65) calendar days of the
postmark date, before Plaintiff filed this action in the Superior Court of the State of California.

GENERAL ALLEGATIONS

15. Although Defendants have classified Plaintiff and others in the same job
position as “independent contractors,” they are actually employees. The workers are not free
from the control and direction of Defendants in the performance of their work. Rather,
Defendants control and direct their work. Moreover, the workers perform work that is within
the usual course of business of one or more of the Defendants. Finally, the workers are not
customarily engaged in an independently established trade, occupation, or business. The
workers incur no opportunity for “profit” or “loss”; rather, one or more of the Defendants
manage the business operation, attract investors and customers, advertise, and obtain
customers. The workers’ investment is minor when compared to any of the Defendants’
investments. The workers have made no capital investment in any of the Defendants’
facilities, advertising, maintenance, staffing, or electronic systems. One or more Defendants
provide investment and risk capital. The workers do not. But for Defendants’ investments, the
workers would earn little or nothing from their relatively minor expenditures. The workers do
no exercise the skills and initiative of persons in business for themselves. The workers do not
exercise business sills and initiative necessary to elevate their status to that of independent
contractors. The workers own no enterprise. They exercise no business management skills.
They maintain no separate business structures or facilities. The workers do not hire or

subcontract other individuals to provide additional services to customers and increase their
4

 

 

AMENDED COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS

GENERAL ACT OF 2004 (“PAGA”) ETC. — Miller v. A Place for Rover, Inc. d/b/a Rover et al.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 33 of 77

revenues, as independent contractors in business for themselves would.

16. In addition, Defendants have willfully misclassified the workers as
“independent contractors,” violated sick day requirements, failed to secure workers’
compensation, failed to pay minimum wages, failed to pay overtime, failed to reimburse
expenses, failed to furnish timely, accurate, itemized wage statements, failed to pay
compensation that was due and owing upon discharge, and failed to pay all wages owed every
pay period.

17. The violations described above and herein are and have been part of an
unlawful pattern and practice of Defendant Rover. Plaintiffs claims are typical of the claims
of the others whom Plaintiff seeks to represent. Defendant Rover’s common course of conduct
in violation of law as alleged herein has caused Plaintiff and the other aggrieved individuals to
sustain the same or similar injuries and damages. Plaintiff's claims are representative of and
co-extensive with the claims of the other individuals currently and formerly employed by
Defendant Rover within the applicable statute of limitations periods.

JOINT LIABILITY

18. At all relevant times, under the California Labor Code, Defendants (including
without limitation Doe Defendants) have been employers and/or joint employers of Plaintiff.
The employment of Plaintiff and the other workers by Rover is not completely disassociated
from employment by Rover’s customers/labor contractors. The Defendants do not act entirely
independently of each other and are not completely dissociated with respect to the
employment of Plaintiff and the other workers. Rover maintains significant control over the
work performed by the workers. Rover plays significant roles in establishing, maintaining,
and directing the work-related policies that have been applied to Plaintiff and the other
workers. Rover benefits financially from the work that Plaintiff and the other workers
perform. Additionally, Defendants have acted directly or indirectly in their joint interests in
relation to supervision over, and control of, Plaintiff and the other workers. As employers
and/or joint employers of Plaintiff and the other workers, Defendants are responsible both

individually and jointly for compliance with all applicable provisions of the California Labor
5

 

 

AMENDED COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS
GENERAL ACT OF 2004 (“PAGA”) ETC. - Miller v. A Place for Rover, Inc. d/b/a Rover et al.

 
oO ss SN

‘oO

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 34 of 77

Code.

19. Pursuant to California Labor Code § 2810.3, Rover shares with the labor
contractors (i.e., Rover’s customers/labor contractors) all civil legal responsibility and civil
liability for both of the following: (1) the payment of wages; and (2) failure to secure valid
workers’ compensation coverage as required by Section 3700. This complaint identifies
numerous violations of law relating to those two categories of shared responsibility and
liability set forth in 2810.3(b). Accordingly, to the extent that the customers/labor contractors
have civil legal responsibility and civil liability for the violations of law cited in this
complaint, Rover shares in that responsibility and liability, and accordingly, Plaintiff seeks to
recover monies from Rover (including without limitation pursuant to the statutes cited herein).

20. Plaintiff provided notice, pursuant to California Labor Code § 2810.3(d), of the
violations under California Labor Code § 2810.3(b), by letter to Defendants dated October 1,
2018.

VIOLATIONS OF THE CALIFORNIA LABOR CODE
Willful Misclassification

21. California Labor Code 226.8(a) provides: “It is unlawful for any person or
employer to engage in any of the following activities: (1) Willful misclassification of an
individual as an independent contractor. (2) Charging an individual who has been willfully
misclassified as an independent contractor a fee, or making any deductions from
compensation, for any purpose, including for goods, materials, space rental, services,
government licenses, repairs, equipment maintenance, or fines arising from the individual’s
employment where any of the acts described in this paragraph would have violated the law if
the individual had not been misclassified.”

22. Defendants’ misclassification of the workers as independent contractors
constitutes willful misclassification in violation of California Labor Code § 226.8. Therefore,
Plaintiff seeks recovery of civil penalties in the amounts specified in California Labor Code
§ 226.8 and/or PAGA, for each aggrieved employee.

Violations of Paid Sick Day Requirements, Labor Code §§ 245-249
6

 

 

AMENDED COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS
GENERAL ACT OF 2004 (“PAGA”) ETC. — Miller v. A Place for Rover, Inc. d/b/a Rover et al.

 
oOo NN DH OH FP WY NY

xO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 35 of 77

23. Defendants violated California Labor Code § 246 by not having policies and
procedures for the workers to accrue and take paid sick days. Because of Defendants’
violations of the paid sick day requirements, Defendants are liable for civil penalties in the
amounts specified in California Labor Code §§ 248.5, 558, and/or PAGA, for each aggrieved
employee.

Failure to Secure Compensation in Violation of Labor Code § 3700 et seq.

24. Defendants did not secure workers’ compensation for the workers, in violation
of California Labor Code §§ 3700, 3700.5, 3712, and 3715. Because of Defendants’ violations
of those statutes, Defendants are liable for civil penalties in the amounts specified in
California Labor Code § 3700.5 and/or PAGA, for each aggrieved employee.

Failure to Pay Minimum Wages as Required by State Law

25. At all relevant times, Defendants have been required to pay the workers
minimum wages under California law, including without limitation pursuant to Industrial
Welfare Commission Wage Order Nos. 4, 5, 15 and/or 17. Nevertheless, Defendants have
failed to ensure that the workers receive the applicable state minimum wage for all hours
worked. Accordingly, Defendants have violated California Labor Code §§ 1194, 1197,
1197.1, 1198, 558, and/or the Industrial Welfare Commission Wage Orders (including without
limitation Wage Order Nos. 4, 5, 15 and/or 17). Therefore, based on the violations set forth
herein, on behalf of herself and the other aggrieved employees, Defendants are liable for civil
penalties in the amounts specified in California Labor Code §§ 1194, 1197, 1197.1, 1198,
558, and/or PAGA, for each aggrieved employee.

Unlawful Failure to Pay Overtime

26. Defendants have failed to maintain a policy that compensates the workers for
all hours worked, including overtime. The workers routinely work over eight (8) hours per
day and/or forty (40) hours per week but are not paid one and one-half their regular rate of
pay for overtime work, in violation of California Labor Code §§ 510, 1194, 1198, and/or the
Industrial Welfare Commission Wage Orders (including without limitation Wage Order Nos.

4,5, 15 and/or 17). Accordingly, Defendants are liable for civil penalties in the amounts
7

 

 

AMENDED COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS
GENERAL ACT OF 2004 (“PAGA”) ETC. — Miller v. A Place for Rover, Inc. d/b/a Rover et al.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 36 of 77

specified in California Labor Code §§ 510, 1194, 1198, 558, and/or PAGA, for each
aggrieved employee.
Unlawful Failure to Reimburse Expenses

27. | Defendants have required the workers to bear many of the expenses of their
employment, including without limitation expenses for vehicles, gas, parking, phone usage,
vehicle wear and tear, vehicle insurance, leashes, bags, containers, cleaning supplies, medical
supplies, food/water, and waste disposal. Defendants have failed to indemnify the workers for
all necessary expenditures or losses incurred by the workers, in violation of California Labor
Code § 2802, which requires the employer to indemnify employees for all necessary
expenditures or losses incurred by employees in direct discharge of their duties, and
accordingly, Defendants are liable for civil penalties in the amounts specified in California
Labor Code §§ 558, 2802, and/or PAGA, for each aggrieved employee.

Unlawful Failure to Furnish Timely, Accurate, Itemized Wage Statements

28. Defendants have failed and continues to fail to provide timely, accurate
itemized wage statements to the workers in violation of California Labor Code §§ 226(a)-(e)
and/or 226.3. Defendants’ failure to provide timely, accurate, itemized wage statements to
Plaintiff and other aggrieved employees in accordance with the California Labor Code has
been knowing and intentional. Accordingly, Defendants are liable for civil penalties in the
amounts specified in California Labor Code §$§ 226, 226.3, and/or PAGA, for each aggrieved
employee.

Waiting Time Penalties

29. California Labor Code § 201(a) requires an employer who discharges an
employee to pay compensation due and owing to said employee upon discharge. California
Labor Code § 202(a) requires an employer to pay compensation due and owing within
seventy-two (72) hours of an employee’s termination of employment by resignation.
California Labor Code § 203 provides that if an employer willfully fails to pay compensation
promptly upon discharge or resignation, as required under §§ 201 and 202, then the employer

is liable for penalties in the amount of continued wages for up to thirty (30) work days.
8

 

 

AMENDED COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS
GENERAL ACT OF 2004 (“PAGA”) ETC. — Miller v. A Place for Rover, Inc. d/b/a Rover et al.

 
ao nN KN NT

‘oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

26
27
28

Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 37 of 77

30. Plaintiff and certain of the other aggrieved individuals were not paid full
compensation, including unpaid minimum wages and overtime wages as alleged herein, and
were not paid that compensation that was due and owing upon discharge and/or within
seventy-two (72) hours of the employee’s termination of employment by resignation, Thus,
Defendants have failed and refused, and continues to willfully fail and refuse, to timely pay
compensation and wages and compensation in violation of California Labor Code §§ 201,
202, and 203. Because of Defendants’ violations of California Labor Code §§ 201, 202, and
203, Defendants are liable for civil penalties in the amounts specified in California Labor
Code §§ 201, 202, 203, 256, 1197.1, and/or PAGA, for each aggrieved employee.

Penalties for Failure to Pay All Wages Owed Every Pay Period

31.  Atall times relevant during the liability period, Plaintiff and the other
aggrieved individuals were employees of Defendants covered by California Labor Code §
204.

32. Pursuant to California Labor Code § 204, Plaintiff and the other aggrieved
individuals were entitled to receive on regular paydays all wages earned for the pay period
corresponding to the payday.

33. Defendants failed to pay Plaintiff and the other aggrieved individuals all wages
earned each pay period. Plaintiff is informed, believes, and thereon alleges, that at all times
relevant during the liability period, Defendants maintained a policy or practice of not paying
Plaintiff and the other aggrieved individuals all overtime wages owed for all overtime hours
worked. That violates Labor Code § 204. Because of Defendants’ violations of Labor Code
§ 204, Defendants are liable for civil penalties in the amounts specified in California Labor
Code §§ 204, 210, and/or PAGA, for each aggrieved employee per pay period.

Violations of Labor Code § 2810

34. Defendant Rover has violated California Labor Code § 2810 and/or § 2810.3
by entering into one or more contracts or agreements for labor or services with customers
where Rover knows or should know that the contracts or agreements do not include funds

sufficient to allow the customer to comply with all applicable local, state, and federal laws or
9

 

 

AMENDED COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS

GENERAL ACT OF 2004 (“PAGA”) ETC. — Miller v. A Place for Rover, Inc. d/b/a Rover et al.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

26
27
28

Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 38 of 77

regulations governing the labor or services to be provided by the workers (including without
limitation the numerous laws and regulations cited in this complaint, and the minimum wage
ordinances of the localities in which the workers perform their work, including without
limitation the minimum wage ordinances of Belmont, Berkeley, Cupertino, El Cerrito,
Emeryville, Los Altos, Los Angeles, Los Angeles County, Malibu, Mountain View, Oakland,
Palo Alto, Pasadena, Redwood City, Richmond, San Diego, San Francisco, San Jose, San
Leandro, San Mateo, Santa Clara, Santa Monica, and Sunnyvale). As used in California Labor
Code § 2810, “farm labor” is to be construed with the broadest reasonable meaning.

35. The above-referenced knowledge has arisen from familiarity with the normal
facts and circumstances of the business activity engaged in (i.e., pet care), that the contracts or
agreements have not included funds sufficient to allow the customers to comply with
applicable laws. They have had knowledge of sufficient facts or information that would make
a reasonably prudent person undertake to inquire whether, taken together, the contracts or
agreements contained sufficient funds to allow the contractors to comply with applicable laws.
Moreover, pursuant to California Labor Code § 2810, their failure to request or obtain
information from the customers that was required by any applicable statute or by the contracts
or agreements between them, constitutes knowledge of that information.

36. Plaintiff and the other aggrieved employees were injured as a result of the
violations of the labor laws and/or regulations cited herein in connection with the performance
of the contracts or agreements, to the extent that they have not received wages,
reimbursements, and/or other monies to which they have been legally entitled.

37. Accordingly, pursuant to California Labor Code §§ 2810(g), Plaintiff seeks to
recover, on behalf of herself and the other aggrieved employees, the greater of the actual
damages or two hundred fifty dollars ($250) per employee per violation for an initial violation
and one thousand dollars ($1,000) per employee for each subsequent violation, and will seek
recovery of costs and reasonable attorney’s fees, and intends to seek preliminary, permanent,
and/or mandatory injunctive relief prohibiting Rover and Rover’s customers and their officers

and agents from committing the violations of law herein alleged in the future.
10

 

 

AMENDED COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS

GENERAL ACT OF 2004 (“PAGA”) ETC. — Miller v. A Place for Rover, Inc. d/b/a Rover et al.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

26
27
28

Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 39 of 77

38, Moreover, because of Rover’s violations, Rover is liable for civil penalties
under California Labor Code § 2699(f)(1)-(2) for each aggrieved employee per pay period.
39. Therefore, Plaintiff seeks recovery of any and all penalties available, including
without limitation the penalties specified herein in the amounts specified in California Labor
Code § 2810 and/or PAGA, for each aggrieved employee.
FIRST CAUSE OF ACTION

 

PAGA Claims, California Labor Code § 2698 et seq.
(Against Defendant Rover and Defendant Maloney)

40. Plaintiff incorporates all paragraphs of this complaint as if fully set forth
herein.

41. Plaintiff and all other individuals who currently and/or formerly have worked
as pet care providers for Defendants are “aggrieved employees” under PAGA. Plaintiff seeks
to recover from Defendants, on behalf of herself and all of the other aggrieved employees,
civil penalties pursuant to PAGA, plus reasonable attorneys’ fees, costs, and expenses.

42. Plaintiff brings this action under PAGA as a representative suit on behalf of all
“agesrieved employees” pursuant to the procedures in PAGA, and seeks to the recover the
PAGA civil penalties on a representative basis. Indeed, under PAGA, “[nJotwithstanding any
other provision of law, any provision of this code that provides for a civil penalty to be
assessed and collected by the Labor and Workforce Development Agency or any of its
departments, divisions, commissions, boards, agencies, or employees, for a violation of this
code, may, as an alternative, be recovered through a civil action brought by an aggrieved
employee on behalf of himself or herself and other current or former employees pursuant to
the procedures specified in Section 2699.3.” California Labor Code § 2699(a).

43. | PAGA also provides: “For all provisions of this code except those for which a
civil penalty is specifically provided, there is established a civil penalty for a violation of
these provisions, as follows: (1) If, at the time of the alleged violation, the person does not
employ one or more employees, the civil penalty is five hundred dollars ($500). (2) If, at the

time of the alleged violation, the person employs one or more employees, the civil penalty is
11

 

 

AMENDED COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS
GENERAL ACT OF 2004 (“PAGA”) ETC. - Miller v. A Place for Rover, Inc. d/b/a Rover et al.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 40 of 77

one hundred dollars ($100) for each aggrieved employee per pay period for the initial
violation and two hundred dollars ($200) for each aggrieved employee per pay period for each
subsequent violation.” California Labor Code § 2699(f)(1)-(2).

44. PAGA also provides: “Any employee who prevails in any action shall be
entitled to an award of reasonable attorney’s fees and costs.” California Labor Code
§ 2699(g)(1).

45. Plaintiff has satisfied the pre-filing notice and exhaustion of administrative
remedies requirement under PAGA.

46. Defendants have, through their policies and practices described herein, violated
several provisions of the California Labor Code for which Plaintiff seeks recovery of civil
penalties, as specified herein.

47. WHEREFORE, pursuant to PAGA, Plaintiff seeks civil penalties, attorneys’
fees, expenses, and costs, and any further relief that the Court deems appropriate.

SECOND CAUSE OF ACTION
Failure to Pay Minimum Wages as Required by State Law
(Against Defendant Maloney)

48. Plaintiff incorporates all paragraphs of this complaint as if fully set forth
herein.

49, At all relevant times, Defendant Maloney (referred to in the second through
seventh causes of actions as “Defendant”) has been required to pay Plaintiff minimum wages
under California law, including without limitation pursuant to the Industrial Welfare
Commission (“IWC”) Wage Orders, but has not done so. Defendant has willfully failed to pay
Plaintiff any wages whatsoever. By failing to compensate Plaintiff for all hours worked,
Defendant has violated the Industrial Welfare Commission Wage Orders and/or California
Labor Code §§ 1182.12, 1194, 1194.2, 1194.5, 1197, 1197.1, and 1198. Therefore, Plaintiff
seeks unpaid wages at the required legal rate, liquidated damages, interest, attorneys’ fees and
costs, and all other costs and penalties allowed by law. Plaintiff further seeks injunctive relief

to compel Defendant to recognize Plaintiff's employee status, and to provide all payment
12

 

 

AMENDED COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS
GENERAL ACT OF 2004 (“PAGA”) ETC. — Miller v. A Place for Rover, Inc. d/b/a Rover et al.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

26
27
28

Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 41 of 77

guaranteed by law.
THIRD CAUSE OF ACTION
Unlawful Failure to Pay Overtime
(Against Defendant Maloney)

50. Plaintiff incorporates all paragraphs of this complaint as if fully set forth
herein.

51.  Atall times relevant times, the IWC Wage Orders have required the payment
of an overtime premium for hours worked in excess of 8 hours in a workday, 40 hours in a
workweek, or on the seventh day worked in a single workweek. During the relevant time
period, Plaintiff was employed by Defendant within California but as not paid overtime wages
for overtime hours worked. Defendant’s failure to pay overtime wages violates, inter alia,
California Labor Code §§ 510, 1194, and 1198, and the above-referenced Wage Orders.
Therefore, Plaintiff seeks unpaid overtime wages at the required legal rate, liquidated
damages, interest, attorneys’ fees and costs, and al! other costs and penalties allowed by law.
Plaintiff further seeks injunctive relief to compel Defendant to recognize Plaintiff's employee
status, and to provide all payment guaranteed by law.

FOURTH CAUSE OF ACTION
Unlawful Failure to Reimburse Expenses
(Against Defendant Maloney)

52. Plaintiff incorporates all paragraphs of this complaint as if fully set forth
herein.

53. Defendant has required Plaintiff to bear many of the expenses of employment,
including without limitation expenses for vehicles, gas, parking, phone usage, vehicle wear
and tear, vehicle insurance, leashes, bags, containers, cleaning supplies, medical supplies,
food/water, and waste disposal. Defendant has failed to indemnify the workers for all
necessary expenditures or losses incurred by Plaintiff, in violation of California Labor Code
§ 2802, which requires the employer to indemnify employees for all necessary expenditures or

losses incurred by employees in direct discharge of their duties, and accordingly, Defendant is
13

 

 

AMENDED COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS
GENERAL ACT OF 2004 (“PAGA”) ETC. — Miller v. A Place for Rover, Inc. d/b/a Rover et al.

 
Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 42 of 77

liable for reimbursement for all unreimbursed expenses.
FIFTH CAUSE OF ACTION
Unlawful Failure to Furnish Timely, Accurate, Itemized Wage Statements
(Against Defendant Maloney)

54. Plaintiff incorporates all paragraphs of this complaint as if fully set forth
herein.

55, Defendant has failed, and continues to fail, to provide timely, accurate itemized
wage statements to Plaintiff in accordance with California Labor Code § 226 and the IWC
Wage Orders. Any statements that Defendant has provided do not accurately reflect the actual
hours worked and/or wages earned. Defendant’s failure to provide timely, accurate, itemized
wage statements to Plaintiff in accordance with the California Labor Code and the California
Wage Orders has been knowing and intentional. Accordingly, Defendant is liable for
damages, penalties, and attorneys’ fees and costs under Labor Code § 226(a)-(e), as well as
for penalties under 226.3

SIXTH CAUSE OF ACTION

 

Waiting Time Penalties
(Against Defendant Maloney)

56. Plaintiff incorporates all paragraphs of this complaint as if fully set forth
herein.

57. Defendant has not paid full compensation, including overtime, for all hours
worked, as alleged above, and has not paid that compensation that was due and owing upon a
worker’s discharge and/or within seventy-two (72) hours of the worker’s termination of
employment by resignation. Thus, Defendant has failed and refused, and continues to willfully
fail and refuse, to timely pay compensation and wages and compensation in violation of
California Labor Code §§ 201, 202, and 203. Workers who have been discharged and/or have
resigned are entitled to unpaid compensation for all hours worked in the form of unpaid
overtime for which to date they have not received compensation. Thus, Defendant is liable for

up to thirty (30) days of waiting time penalties pursuant to California Labor Code §§ 203
14

 

 

AMENDED COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS

GENERAL ACT OF 2004 (“PAGA”) ETC. — Miller v. A Place for Rover, Inc. d/b/a Rover et al.

 
oOo NY BN vA FF WW WNW

“Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

26
27
28

Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 43 of 77

and/or 256 after each discharge or resignation.
SEVENTH CAUSE OF ACTION
San Francisco Minimum Wage Ordinance
(Against Defendant Maloney)

58. Plaintiff incorporates all paragraphs of this complaint as if fully set forth
herein.

59. By failing to compensate for all hours worked, Defendant has violated the San
Francisco minimum wage ordinance. Plaintiff seeks all relief available under such ordinance,
including without limitation the full amount of wages owed, including interest thereon, plus
penalties as well as reasonable attorneys’ fees and costs.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for relief against Defendants Rover and Maloney as
follows, including without limitation:

a) Civil penalties, including the amounts of unpaid wages, unpaid overtime, unpaid

expenses, liquidated damages, and all other sums of money owed, pursuant to
PAGA;

b) To the extent permitted by PAGA, reasonable attorneys’ fees, expenses, and costs
as specified under California Labor Code §§ 218.5 and 226, California Code of
Civil Procedure §§ 1021.5 and 1033.5, PAGA, and/or other applicable law;

c) To the extent permitted by PAGA, pre-judgment and post-judgment interest;

d) To the extent permitted by PAGA, for preliminary, permanent, and mandatory
injunctive relief prohibiting Defendants and their officers and agents from
committing the violations of law herein alleged in the future; and

e) Any further relief that the Court deems just and proper;

AND WHEREFORE, Plaintiff prays for relief against Defendant Maloney as follows,

including without limitation:

15

 

 

AMENDED COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS
GENERAL ACT OF 2004 (“PAGA”) ETC. — Miller v. A Place for Rover, Inc. d/b/a Rover et al.

 
10
11
12
13
14
15
16
17
18
it)
20
21
22
23
24
25

27
28

Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 44 of 77

Hf
Hf
Hf
if
Ht
Ht
Ht

b)

d)

g)

h)

j)
k)

For an order awarding Plaintiff compensatory damages and statutory damages,
including unpaid wages, overtime compensation, liquidated damages, and all other
sums of money owed, together with interest on these amounts;

For preliminary, permanent, and mandatory injunctive relief prohibiting Defendant
and its officers and agents from committing the violations of law herein alleged in the
future;

For a declaratory judgment that Defendant has violated the law and public policy as
alleged herein;

For an order imposing all statutory and/or civil penalties provided by law, excluding
any penalties under PAGA;

For exemplary and punitive damages, as appropriate and available under each cause of
action, pursuant to California Civil Code § 3294;

Disgorgement of profits;

For an order awarding restitution of the unpaid regular, overtime, premium wages due
to Plaintiff, and/or all unreimbursed expenses;

For pre- and post-judgment interest;

For an award of reasonable attorneys’ fees and costs as provided by California Labor
Code §§ 218.5, 226(e), 1194, 2802, 2810, California Code of Civil Procedure

§§ 1021.5 and 1033.5, and/or other applicable law;

For all costs of suit; and

Any further relief that the Court deems just and proper.

16

 

 

AMENDED COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS

GENERAL ACT OF 2004 (“PAGA”) ETC. — Miller v..4 Place for Rover, Inc. d/b/a Rover et al.

 
Oo Oo ws HN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 45 of 77

DATED: December 12, 2018 Respectfully submitted,

THE TIDRICK LAW FIRM

= YY

By; <> OO!

 

STEVEN G. TIDRICK, SBN 224760
JOEL B. YOUNG, SBN 236662
THE TIDRICK LAW FIRM

STEVEN G. TIDRICK, SBN 224760
JOEL B. YOUNG, SBN 236662
1300 Clay Street, Suite 600

Oakland, California 94612
Telephone: (510) 788-5100
Facsimile: (510) 291-3226
E-mail: sgt@tidricklaw.com
E-mail: jby@tidricklaw.com

Attorneys for Individual and Representative
Plaintiff ERIKA MILLER

Hf
Ht
Hf
Hf
Hf
Hf
i
Ht
Ht
i
Ht
it
Ht
it
Hf

Hf
17

 

 

AMENDED COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS
GENERAL ACT OF 2004 (“PAGA”) ETC. - Miller v. 4 Place for Rover, Inc. d/b/a Rover et al.

 
Co Oo st DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

26
27
28

Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 46 of 77

JURY DEMAND

Plaintiff in the above-referenced action hereby demands a trial by jury on all counts so

triable.
DATED: December 12, 2018 Respectfully submitted,
THE TIDRICK LAW FIRM
2 a oo 4
ge Loy Le Ee
By: ~ ~ a

 

STEVEN G. TIDRICK, SBN 224760
JOEL B. YOUNG, SBN 236662

THE TIDRICK LAW FIRM
STEVEN G. TIDRICK, SBN 224760
JOEL B. YOUNG, SBN 236662
1300 Clay Street, Suite 600

Oakland, California 94612
Telephone: (510) 788-5100
Facsimile: (510) 291-3226
E-mail: sgt@tidricklaw.com
E-mail: jby@tidricklaw.com

Attorneys for Individual and Representative
Plaintiff ERIKA MILLER

18

 

 

AMENDED COMPLAINT FOR CIVIL PENALTIES UNDER THE LABOR CODE PRIVATE ATTORNEYS
GENERAL ACT OF 2004 (“PAGA”) ETC. — Miller v. A Place for Rover, Inc. d/b/a Rover et al.

 
Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 47 of 77

EXHIBIT D
To:

ORIGINAL

Case 3:19-cv-03053-WHO _Document-2. Filed 06/03/19 Page 48 of 77

 

 

 

Page 2 of 3 oO 2018-11-20 19:25:06 (GMT) THE oe” LAW FIRM From: THE TIDRICK LAW FIR
a
CM-010
ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address): FOR COURT USE ONLY

THE TIDRICK LAW FIRM
STEVEN G. TIDRICK, SBN 224760; JOEL B. YOUNG SBN 236662

1300 Clay Street, Suite 600 >
Oakland, California 94612 F / E D
reterHone no; 510 788 $100 raxno.: 510 291 3226

 

ATTORNEY FOR ome): Erika Miller San Francisco County Superior Court
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN FRANCISCO
street aopress: 400 McAllister Street NOV 20 2018

MAILING ADDREss: Same

city anp 2ipcove: San Francisco 94102 3
sranch name: Civic Center Courthouse ay CLERK OF T. OURT
CASE NAME: Z

 

 
 

 

 

 

 

 

Millerv: A PLACE FOR ROVER, INC. ‘d/b/a Rover-et al. = ie] Deputy Clark
woe CASE coer SHEET Complex Case Designation BRSENUNEEN
Unlimited Limited =
(Amount (Amount [J counter [] Joinder -C6C=18=-571459-
demanded demanded Is Filed with first appearance by defendant ;
exceeds $25,000) $25,000 or less) (Cal. Rules of Court, rule 3.402) DEPT:
items 1-6 below must be completed (see instructions on page 2).

 

[1. Check one box below for the case type that best describes this case:

 

Auto Tort Contract Provisionally Complex Civil Litigation
= Auto (22) [__] Breach of contractwarranty (06) (Cal. Rules of Court, rules 3.400-3.403)
Uninsured motorist (46) LJ Rule 3.740 collections (09) | Antitrust/Trade regulation (03)
Other PVPD/WD (Personal Injury/Property L_] Other collections (09) [_] Construction defect (10)
Damage/Wrongful Death) Tort [_} insurance coverage (18) (__] Mass tort (40)
Asbestos (04) | Other contract (37) C_] Securities litigation (28)
Product liability (24) Real Property [J] Environmental/Toxic tort (30)
Medical malpractice (45) [__] Eminent domain/inverse [-_] insurance coverage claims arising from the
[_] other PPD/WD (23) condemnation (14) above listed provisionally complex case
Non-PUPDAWD (Other) Tort [__] wrongful eviction (33) types (41)
[__] Business tortunfair business practice (07) [__] other real property (26) Enforcement of Judgment
{_] Civil rights (08) Unlawful Detalner CJ Enforcament of judgment (20)
[__] befamation (13) Commercial (31) Miscellaneous Civil Complaint
(_] Freud (16) [_] Residential (32) L_] rico (27)
L_] Intellectual property (19) [__] pugs (38) (__] other complaint (not specified above) (42)
|__] Professional negligence (25) Judicial Review Miscellaneous Civil Petition
[_] other non-PYPD/WD tort (35) [J Asset forfeiture (05) [] Partnership and corporate governance (21)
Employment CJ Patition re: arbitration award (11) Cc] Other petition (not specified above) (43)
Wrongful termination (36) | Writ of mandate (02)
Other employment (15) [| Other Judicial review (39)

 

 

2. This case CL) is [¥] isnot complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
factors requiring exceptional judicial management:
a. L_] Large number of separately represented parties df] Large number of witnesses
b. CJ Extensive motion practice raising difficult or novel —e. {__] Coordination with related actions pending In one or more courte
issues that will be time-consuming to resolve in other counties, states, or countries, or in a federal court
Cc. L_] Substantial amount of documentary evidence f. (_] Substantial pastjudgment judicial supervision

_ Remedies sought (chack all that apply): aL] monetary b.[¥_] nonmonetary; declaratory or injunctive relief ©. A
_ Number of causes of action (specify): 7: PAGA Claims, Labor Code § 2698 et seq.; and wage and hour claims

. Thiscase [_]is isnot acilass action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)

Date: November 20, 2018 -
Steven G. Tidrick, Esq. » ce ”
(TYPE OR PRINT NAME) (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
NOTICE

e Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
in sanctions.

® File this cover sheet in addition to any cover sheet required by local court rule.

° If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
other parties to the action or proceeding.

* Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only. ”

Fonn Adopted for Mandatory Use Cal. Rules of Court, ruts 2,30, 3.220, 3.409-3,.405, 2.740
Jivetlclal Council of Calfornia CIVIL CASE COVER SHEET Cal. Standards of Judicial Administration, sta, 3.10
ww couctinfo ca gov

CM-010 [Rev July 1, 2007]

om &

 

 

 
Case 3:19-cv-03053-WHO Document 1-2 Filed OG/O3/19 Page 49 of 77

To: Page3of3 ©

2018-11-20 19:25:06 (GMT) THE oOo" LAW FIRM From: THE TIDRICK LAW FIR

v

CM-010

INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET

To Plaintiffs and Others Filing First Papers.
complete and file, along with your first paper, the Civil Case Cove:
statistics about the types and numbers of cases filed. You must
one box for the case type that best describes the case. If the case
check the more specific one, If the case
To assist you in completing the sheet, example’
sheet must be filed only with your initial paper.
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.

To Parties in Rule 3.740 Collections Cases.
owed in a sum stated to be certain that is not more than
which property, services, or money was acquired on credit. A collections c
damages, (2) punitive damages, (3) recovery

attachment. The identification of a case as a ru
time-for-service requirements and case management rules, un!
case will be subject to the requirements for service and obtaining a judgmentin rule 3.740.
To Parties in Complex Cases. In complex cases only,
case is complex. If a plaintiff belleves the case
completing the appropriate boxes in items

complaint on all parties to the action. Ad

jan

is complex under rule 3.400 of the California
d 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
efendant may file and serve no later than the time of its first appearance a joinder in the

if you are filing a first paper (for example, a complaint) in a civil case, you must
r Sheet contained on page 1. This information will be used to compile
complete items 1 through 6 on the sheet. In itern 1, you must check
fits both a general and a more specific type of case listed in item 1,
has multiple causes of action, check the box that best indicates the primary cause of action.
s of the cases that belong under each case type in item 1 are provided below. A cover
Failure to file a cover sheet with the first paper filed in a civil case may subject a party,

A "collections case” under rule 3.740 is defined as an action for recovery of money
$25,000, exclusive of interest and attorney's fees, arising from a transaction in
ase does not include an action seeking the following: (1) tort
of real property, (4) recovery of personal properly, or (5) a prejudgment writ of
le 3.740 collections case on this form means that it will be exempt from the general
less a defendant files a responsive pleading. A rule 3.740 collections

parties must also use the Civil Case Cover Sheet to designate whether the

Rules of Court, this must be indicated by

plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that

the case is complex.

Auto Tort

Auto (22)-Personal Injury/Property
Damage/Wrongful Death

Uninsured Motorist (46) (if the
case involves an uninsured
motorist claim subject to
arbitration, check this item
instead of Auto)

Other PI/PD/WD (Personal Injury/
Property Damage/Wronagful Death)
Tort

Asbestos (04)

Asbestos Property Damage
Asbestos Personal Injury/
Wrongful Death

Product Liability (not asbestos or
loxic/environmental) (24)

Madical Malpractice (45)

Medical Malpractice—
Physiclans & Surgeons

Other Professional Health Care
Malpractice

Other PI/PD/WD (23)

Premises Liability (e.g., slip
and fall)

Intentional Bodily Injury/PD/WD
(e.9., assault, vandatism)

Intentional Inflictlon of
Emotional Distress

Negligent Infliction of
Emotlonal Distress

Other PI/PD/WD

Non-PH/PD/AWD (Other) Tort
Business Tort/Unfair Business
Practice (07)

Civil Rights (e.g., discrimination,
false arrest) (no? civil
harassment) (08)

Defamation (e.g., slander, libel)

(13)

Fraud (16)

Intellectual Property (19)

Professional Negligence (25)
Legat Malpractice
Other Professional Malpractice

(not medical or legal)

Other Non-Pl/PD/WD Tort (35)

Emptoyment
Wrongful Terminalion (36)
Other Employment (15)

CM-010 [Rev July 1, 2007}

CASE TYPES AND EXAMPLES
Contract
Breach of Contract/Warranty (06)
Breach of Rental/Lease
Contract (not unlawful defainer
or wrongful eviction)
Contract/Warranty 8reach-Seller
Plaintiff (not fraud or negligence)
Negligent Breach of Contract/
Warranty
Other Breach of Contract/Warranty
Collections (e.9., money owed, open
book accounts) (09)
Collection Case—Seller Plaintiff
Other Promissory Note/Collectlons
Case
Insurance Coverage (not provisionally

complex) (18)
Auto Subrogation
Other Coverage

Other Contract (37)
Contractual Fraud
Other Contract Dispute

Real Property

Eminent Domain/Inverse
Condemnation (14)

Wrongful Eviction (33)

Other Real Property (e.g., quiet title) (26)
Writ of Possession of Real Property
Mortgage Foreclosure
Quiet Title
Other Real Property (not eminent
domain, landlordfenant, or
foreclosure)

Unlawful Detalner

Commercial (31)

Residential (32)

Drugs (38) (if the case involves illegal
drugs, check this item; otherwise,
report as Commercial or Residential)

Judicial Review

Asset Forfeiture (05)

Petition Re: Arbitratlon Award (11)

Writ of Mandate (02)
Writ-Administrative Mandamus
Writ-Mandamus on Limited Court

Case Matter
Wrlt-Other Limited Court Case
Review

Other Judicial Review (39)

Review of Health Officer Order
Notice of Appeal-Labor
Commissioner Appeals

CIVIL CASE COVER SHEET

Provisionafly Complex Civil Litigation (Cal.
Rules of Court Rules 3.400—3.403)
Antitrust/Trade Regulation (03)
Constructlon Defect (10)
Clalms Involving Mass Tort (40)
Securitles Litigation (28)
Environmental/Toxlc Tort (30)
Insurance Coverage Claims
(arising from provisionally complex
case type listed above) (41)
Enforcement of Judgment
Enforcement of Judgment (20)
Abstract of Judgment (Out of
County)
Confession of Judgment (non-
domestic relations)
Sister State Judgment
Administrative Agency Award
(not unpaid taxes)
Petition/Certification of Entry of
Judgment on Unpald Taxes
Other Enforcement of Judgment
Case

Miscellaneous Civil Complaint
RICO (27)
Other Complaint (not specified
above) (42)
Declaratory Relief Only
Injunctive Relief Only (non-
harassment)
Mechanics Llen
Other Commercial Complaint
Case (non-tort/non-compiex)
Other Givil Complaint
(nan-tort/nan-complex)
Miscellaneous Civil Petition
Parinership and Corporate
Governance (21)
Other Petltion (not speciied
above) (43)
Civil Harassment
Workplace Violence
Elder/Dependent Adult
Abuse
Electlon Contest
Petition for Name Change
Petition for Relief From Late
Claim
Other Civil Petition

Page 2 of 2
Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 50 of 77

EXHIBIT E
Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 51 of 77
CASE NUMBER: CGC-18-571480 ERIKA MILLER VS. A PLACE FOR ROVER, INC. ET AL

NOTICE TO PLAINTIFF
A Case Management Conference is set for:

DATE: APR-24-2019
TIME: 10:30AM

PLACE: Department 610
400 McAllister Street
San Francisco, CA 94102-3680

All parties must appear and comply with Local Rule 3.

 

CRC 3.725 requires the filing and service of a case management statement form CM-110
no later than 15 days before the case management conference. However, it would facilitate
the issuance of a case management order without an appearance atthe case
management conference if the case management statement is filed, served and lodged in
Department 610 twenty-five (25) days before the case management conference.

 

 

 

Plaintiff must serve a copy of this notice upon each party to this action with the summons and
complaint. Proof of service subsequently filed with this court shall so state. This case is
eligible for electronic filing and service per Local Rule 2.11. For more information,
please visit the Court's website at www.sfsuperiorcourt.org under Online Services.

[DEFENDANTS: Attending the Case Management Conference does not take the place
of filing a written response to the complaint. You must file a written response with the
court within the time limit required by law. See Summons.]

ALTERNATIVE DISPUTE RESOLUTION REQUIREMENTS

 

IT IS THE POLICY OF THE SUPERIOR COURT THAT EVERY CIVIL CASE SHOULD PARTICIPATE IN
MEDIATION, ARBITRATION, NEUTRAL EVALUATION, AN EARLY SETTLEMENT CONFERENCE, OR
OTHER APPROPRIATE FORM OF ALTERNATIVE DISPUTE RESOLUTION PRIOR TO A TRIAL.

 

(SEE LOCAL RULE 4)

 

 

Plaintiff must serve a copy of the Alternative Dispute Resolution (ADR) Information Package
on each defendant along with the complaint. (CRC 3.221.) The ADR package may be
accessed at www.sfsuperiorcourt.org/divisions/civil/dispute-resolution or you may request a
paper copy from the filing clerk. All counsel must discuss ADR with clients and opposing
counsel and provide clients with a copy of the ADR Information Package prior to filing

the Case Management Statement.

Superior Court Alternative Dispute Resolution Administrator
400 McAllister Street, Room 103-A

San Francisco, CA 94102

(415) 551-3869

See Local Rules 3.3, 6.0 C and 10 B re stipulation to judge pro tem.
Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 52 of 77

EXHIBIT F
 

 

Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 53 of 77

SUPERIOR COURT OF CALIFORNIA

COUNTY OF SAN FRANCISCO
400 MCALLISTER STREET, SAN FRANCISCO, CA 94102-4514

ERIKA MILLER Case Management Department 610
Case Management Order

PLAINTIFF (S)

VS. NO. CGC-18-571480

APLACE FOR ROVER, INC. et al

Order Continuing Case

Management Conference
DEFENDANT (S)

 

 

TO: ALL COUNSEL AND SELF-REPRESENTED LITIGANTS
The Apr-24-2019 CASE MANAGEMENT CONFERENCE is canceled, and it is hereby ordered:
This case is set for a case management conference on Jun-05-2019 in Department 610 at 10:30 am.

CRC 3.725 requires the filing and service of a case management statement form CM-110 no later than
fifteen (15) days before the case management conference. However, it would facilitate the issuance of a
case management order without an appearance at the case management conference if the case
management statement is filed, served and lodged in Department 610 twenty-five (25) days before the
case management conference.

PLAINTIFF(S) must serve a copy of this notice on all parties not listed on the attached proof of service
within five (5) days of the date of this order.

DATED: APR-05-2019 GARRETT L. WONG
JUDGE OF THE SUPERIOR COURT

 

Order Continuing Case Management Conference
Form 000001

 
Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 54 of 77
CERTIFICATE OF SERVICE BY MAIL

|, the undersigned, certify that | am an employee of the Superior Court of Callfornia, County of San Francisco and not a party to
the above-entitled cause and that on APR-05-2019 | served the attached Order ContInulng Case Management Conference by
placing a copy thereof In an envelope addressed to all parties to this action as listed below. | then placed the envelope In the
outgoing mail at 400 McAllister Street, San Francisco, CA 94102, on the date indicated above for collection, sealing of the
envelope, attachment of required prepald postage, and malllng on that date, following standard court practice.

Dated : APR-05-2019 By: DARLENE LUM

STEVE TIDRICK (224760)

THE TIDRICK LAW FIRM

1300 CLAY STREET, SUITE 600
OAKLAND, CA 94612

CERTIFICATE OF SERVICE BY MAIL
Page 1 of 1 Form 000001
Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 55 of 77

EXHIBIT G
 

 

Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 56 of 77

SUPERIOR COURT OF CALIFORNIA

COUNTY OF SAN FRANCISCO
400 MCALLISTER STREET, SAN FRANCISCO, CA 94102-4514

ERIKA MILLER Case Management Department 610
Case Management Order

PLAINTIFF (S)

VS. NO. CGC-18-571480

APLACE FOR ROVER, INC. et al
Order To Show Cause

DEFENDANT (S)

 

 

TO: PLAINTIFF'S COUNSEL AND/OR SELF-REPRESENTED PLAINTIFF(S)
The Jun-05-2019 CASE MANAGEMENT CONFERENCE is canceled.

YOU ARE HEREBY ORDERED TO APPEAR in Department 610 on Jul-16-2019 at 10:30 am, pursuant
to Local Rule 3.0 C to show cause why this action should not be dismissed or why sanctions should not
be imposed for failure to:

file proof of service on defendant(s) and obtain answer(s), or enter default(s) as to first amended
complaint.

CRC 3.110(i) requires that responsive papers to an order to show cause must be filed and served at
least 5 calendar days before the hearing.

However, it would facilitate the issuance of a case management order prior to the Order to Show Cause
hearing if the Response to Order to Show Cause is filed, served and lodged in Department 610 twenty
(20) days before the Order to Show Cause hearing.

PLAINTIFF(S) must serve a copy of this notice on all parties not listed on the attached proof of service
within five (5) days of the date of this order.

You may call (415) 551-4000 after 12:00 noon the day before the hearing to determine whether your
compliance has taken the order to show cause off calendar.

DATED: MAY-17-2019 GARRETT L. WONG
JUDGE OF THE SUPERIOR COURT

 

Order To Show Cause
Form 000001

 
Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 57 of 77
CERTIFICATE OF SERVICE BY MAIL

|, the undersigned, certify that | am an employee of the Superior Court of California, County of San Francisco and not a party to
the above-entitled cause and that on MAY-17-2019 | served the attached Order To Show Cause by placing a copy thereof in an
envelope addressed to all partles to this action as listed below. | then placed the envelope In the outgoing mall at 400 McAllister
Street, San Francisco, CA 94102, on the date Indicated above for collection, sealing of the envelope, attachment of required
prepaid postage, and mailing on that date, following standard court practice.

Dated : MAY-17-2019 By: JEFFREY LEE

STEVE TIDRICK (224760)

THE TIDRICK LAW FIRM

4300 CLAY STREET, SUITE 600
OAKLAND, CA 94612

CERTIFICATE OF SERVICE BY MAIL
Page 1 of 1 Form 000001
Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 58 of 77

EXHIBIT H
Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 59 of 77

NATIONAL REGISTERED AGENTS, INC

SERVICE OF PROCESS SUMMARY TRANSMITTAL FORM

To: Annie Nyquist

A PLACE FOR ROVER, INC. ;
2101 dth Ave Ste 400 SOP Transmittal # 535571574

Seattle, WA 98121-2343
Entity Served: A PLACE FOR ROVER, INC. (Domestic State: DELAWARE)

800-592-9023 - Telephone

Enclosed herewith are legal documents received on behalf of the above captioned entity by National Registered Agents, Inc or its Affiliate

in the State of WASHINGTON on this 29 day of May, 2019. The following is a summary of the document(s) received:

1. Title of Action: ERIKA MILLER, Pltf. vs. A PLACE FOR ROVER, INC., etc., et al., Dfts.
2. Document(s) Served: Other: Demand

3. Court of Jurisdiction/Case Number: San Francisco County - Unlimited Jurisdiction - Superior Court, CA
Case # CGC18571480

4, Amount Claimed, if any: N/A

5. Method of Service:
___ Personally served by: ____ Process Server ___ Law Enforcement ___ Deputy Sheriff ___U.S Marshall
_X_ Delivered Via: ___ Certified Mail _X_ Regular Mail ___ Facsimile
___ Other (Explain):

6. Date of Receipt: 05/29/2019

7. Appearance/Answer Date: Within 30 days from the date of service
8. Received From: STEVEN G. TIDRICK 9. Carrier Airbill # 1ZY041160197974870
THE TIDRICK LAW FIRM LLP
1300 Clay Street, Suite 600
Oakland, CA 94612 10. Call Made to: Not required
(510) 788-5100
11. Special Comments:

SOP Papers with Transmittal, via UPS Next Day Air
Image SOP
Email Notification, Annic Nyquist annic@rover.com

Email Notification, John Lapham Jlapham@rover.com

NATIONAL REGISTERED AGENTS, INC CopiesTo:

Transmitted by Amy McLaren

The information contained in this Summary Transmittal Form is provided by National Registered Agents, Inc for informational purposes only and should not

be considered a legal opinion. It is the responsibility of the partics receiving this form to review the legal documents forwarded and to take appropriate action.

ORIGINAL
yn

i
i)
ued

TREMSS

Ufedteten ff gged yf geqyabgfedeg AU one fegtteteaftofftyat fet Son 2S:

LOS&bL YY Cydia hy OQ

4

WEE
Fro 798 “Yrog fom jayidep V4

Det S Spby prys) ory Govep oy
TT Veroy ty 7% ¥

   

Midior Document 1-2 Filed 06/03/19 Page 60 of 77

ZL9¢6 WO ‘puepeO

  
 

Lg oeepee _ 009 a}INS JaaN3g ARID OOEL
T&S BIOS Avi bE WI ME] YOUPL au,
. bepems C.oe.. ae | ————_—
Sb6 VO ONY DIVE A BSS Aiatigdteat

: eee I
0 Oo YD A UW fF WN &

My Nw NY NY WH NY NY NN N YF HS KF FP KF Fe EF EF ES lS
oda aA & WH K& CO bo weN A UN FF Ww Nn —- O&O

Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 61 of 77

THE TIDRICK LAW FIRM LLP
STEVEN G. TIDRICK, SBN 224760
JOEL B. YOUNG, SBN 236662
1300 Clay Street, Suite 600

Oakland, California 94612
Telephone: (510) 788-5100
Facsimile: (510) 291-3226

E-mail: set@tidricklaw.com
E-mail: jby@tidricklaw.com

Attorneys for Individual and Representative
Plaintiff ERIKA MILLER

SUPERIOR COURT OF THE STATE OF CALIFORNIA

COUNTY OF SAN FRANCISCO
UNLIMITED JURISDICTION

ERIKA MILLER, Civil Case No. CGC-18-571480

Plaintiff,

Vv. PLAINTIFF ERIKA MILLER’S
INSPECTION DEMAND TO

A PLACE FOR ROVER, INC. d/b/a Rover; DEFENDANT A PLACE FOR ROVER,
JANICE MALONEY; and DOES 1- INC. D/B/A ROVER, SET ONE
20,000,000,

Defendants.

 

 

PROPOUNDING PARTY: PLAINTIFF ERIKA MILLER
RESPONDING PARTY: DEFENDANT A PLACE FOR ROVER, INC. D/B/A ROVER
SET NUMBER: ONE

Plaintiff ERIKA MILLER demands that Defendant A PLACE FOR ROVER, INC.
D/B/A ROVER respond in writing to the following Requests for Production of Documents
and produce and permit Plaintiff to inspect and/or copy the requested materials within thirty
(30) days of the date of service hereof. The originals or true, accurate, and legible copies of all
such documents and items shall be produced at The Tidrick Law Firm LLP, 1300 Clay Street,

1

 

 

PLAINTIFF ERIKA MILLER'S INSPECTION DEMAND TO DEFENDANT A PLACE FOR ROVER, INC. D/B/A ROVER, SET ONE

mh

 
Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 62 of 77

Oo co ~s3 DB WwW FF WH NY

BO bw NY HB NH NY NN NV NON BF Ff KF FP KF Fe EF EF SE
oOo DT OO UW & YW NH &§ CO YO we HI DAD UU F&F WY N KF CO

Suite 600, Oakland, CA 94612, or at such other reasonable time and place as agreed to by the
parties.
DEFINITIONS

1. “DEFENDANT” or “YOU” or “YOUR” or “A PLACE FOR ROVER, INC.
D/B/A ROVER” as used herein refer to the party to whom this discovery request is directed,
and, if the party to whom-this request is directed is an entity, it shall include any and all
agents, officers, directors, employees, independent contractors to, or other representatives of,
the entity to whom this request is directed.

2. “DOCUMENT” as used herein means a “writing” as defined by Evidence
Code §250, including without limitation in-the form of hard copy (paper) documents, for
example, handwritten notes taken during telephone conversations, and also in the form of
Electronically Stored Information ("ESI"), for example, e-mails, voicemails, text messages,
instant messages, word processing files, or PDF files, but also includes, without limitation,
any kind of written or graphic material, however produced or reproduced, of any kind of
descriptions, whether sent or received, or neither, including copies, originals, drafts and both
sides thereof, and including, but not limited to: papers, writings, objections, letters, electronic
mail and printouts of electronic mail, memoranda, notes, notations, work papers, reports,
books, book accounts, photographs, tangible things, correspondence, reports arid recordings of
telephone conversations, telephone logs, statements, summaries, opinions, agreements,
ledgers, journals, records of accounts, checks, summary of accounts, spreadsheets, receipts,
balance sheets, income statements, confirmation slips, questionnaires, desk calendars,
appointment books, diaries, graphs, test results, charts, and all of the records kept by
electronic, photographic or mechanical means and anything similar to the foregoing, including .
data stored on computer disks, regardless of their author or origin.

INSTRUCTIONS

1. No DOCUMENT shall be withheld from production based on a limiting

interpretation of the words “and”, “or”, or “any”, or a word being singular, plural, masculine

or feminine, or the tense of a verb. In any instance where a contrary interpretation would
2

 

 

PLAINTIFF ERIKA MILLER’S INSPECTION DEMAND TO DEFENDANT A PLACE FOR ROVER, INC. D/B/A ROVER, SET ONE

hd m

 
Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 63 of 77

oOo © SN) DA UW FF WY NH

SO NH NH BH NY NY VN NB VN YF FH Ff FP FP FF SF KF K KF
ond A vA B&B Bw NY K&§ CO HO OA AQ A UV F&F WW Nn K CO

* ™

result in a DOCUMENT being non-responsive to a request, the words “and” as well as “or”
shall mean “and/or”, “any” shall mean “all”, the singular form of a word shall be interpreted
in the plural or vice versa, words imparting the masculine shall be interpreted to include the
feminine and vice versa, and verb tenses shall be interpreted to include past, present and
future tenses.

2. If any documents are withheld from production on the ground of privilege, you
must provide the following information as to each document in your response to this Demand:

® Date of document;
e Type of document;
e Name of the document’s.author(s);
© Name of the recipient(s), including the names of those receiving copies; and
e Nature and basis of the privilege claimed.
DOCUMENTS AND THINGS TO BE PRODUCED

1. DOCUMENTS sufficient to show the name, addresses, phone numbers, and
email addresses, of each and every individual (1) who is or has been employed by
DEFENDANT as a pet care provider (including without limitation as a dog walker, dog sitter,
doggy daycare provider, dog boarder, and/or dog drop-in visit provider) at any time on or after
October 1, 2017, and/or (2) who is or has been under contract with DEFENDANT to work as
a pet care provider (including without limitation as a dog walker, dog sitter, doggy
daycare provider, dog boarder, and/or dog drop-in visit provider) as an independent contractor
at any time on or after October 1, 2017, in reasonably accessible electronic format (such as
Microsoft Excel) to the extent that the information exists in that format, and otherwise in
hardcopy format.

2. The complete PERSONNEL FILE of PLAINTIFF (the term “PERSONNEL
FILE”, as used herein, shall include any and all records maintained either in the normal course
of business or for any special purpose with respect to (a) the employment application, course
of employment, and termination of an employee and/or (b) the application, offer and

acceptance, and termination of any independent contractor relationship, and includes without
3

 

 

PLAINTIFF ERIKA MILLER'S INSPECTION DEMAND TO DEFENDANT A PLACE FOR ROVER, INC. D/B/A ROVER, SET ONE

e, ee,

 
Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 64 of 77

oO co nN DB vA F&F WD NY &

wo NH DY HY NY NY NV NN NON = -— YY SY KF FF KF ESE ES
oD KN A BR Ow UNDUE! lUCOlUlUODUUlLlCOOUMUNLUNClCUCU ROUND CO

limitation the following, regardless of where the DOCUMENTS are held or maintained:
applications, employment histories or summaries, attendance records, overtime summaries,
work history records or summaries, records of residential addresses, phone numbers, and e-
mail addresses, disciplinary records, performance evaluations, termination notices, job
assignment or classification records, payroll or payment records, histories of compensation,
salary, and benefits, and all WRITINGS within the meaning of California Labor Code section
1198.5), without limitation as to time period, including all such DOCUMENTS held or
maintained by Human Resources or anyone else, such as individual supervisors.

3. All DOCUMENTS showing, describing, evidencing, referring to, pertaining to,
or memorializing the amount of hours worked, the amount of days worked, applicable hourly
wage rates, compensation schedules, or compensation earned by PLAINTIFF during
PLAINTIFF’s employment by YOU, including without limitation any payments, wages paid,
net gross pay, gratuitous bonuses, tips, accrued vacation time, or other forms of bonuses,
deferred compensation, pensions, pension benefits, retirement plans, medical or health or
vision benefits, licensing, or insurance of any kind, which PLAINTIFF received or for which
PLAINTIFF was eligible at any time.

4, All DOCUMENTS constituting, showing, summarizing, depicting, relating to,
or pertaining to YOUR policies, procedures, or practices in effect during PLAINTIFF’s work
for YOU governing work conditions of any kind, including without limitation in the form of
employment or personnel manuals, work applications, offers of employee status, notices of
impact of choice of employee or independent contractor status, handbooks, employment
agreements, independent contractor agreements, rental agreements, “at will” employment
policies or notices, orientation materials, and/or instructional materials.

DATED: May 24, 2019 THE TIDRICK LAW FIRM LLP

 

By: -
STEVEN G. TIDRICK, SBN 224760

4

 

 

PLAINTIFF ERIKA MILLER'S INSPECTION DEMAND TO DEFENDANT A PLACE FOR ROVER, INC. D/B/A ROVER, SET ONE

- = i >

 
Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 65 of 77

o Oo NI WO WH FF WD YH &

wo wo ND WH NY NO ND N NO FY YF FF YF YP F- FS FEF SF =
oT fA uA BR BW NN KF oO oO OH DR HK FF Ww NY KH S&S

™

PROOF OF SERVICE
I, the undersigned, declare as follows:

Iam employed in the County of Alameda, State of California; I am over the age of

eighteen and not a party to the within action; my business address is 1300 Clay Street, Suite 600,

Oakland, CA 94612, in said County and State.
On May 24, 2019, I served the foregoing document(s), described as:
PLAINTIFF ERIKA MILLER’S INSPECTION DEMAND TO DEFENDANT A PLACE

FOR ROVER, INC. D/B/A ROVER, SET ONE

BY MAIL TO:

A PLACE FOR ROVER, INC. d/b/a Rover

National Registered Agents, Inc.

711 CAPITOL WAY South . -.
Suite 204
OLYMPIA, WA 98501

yw

and processing correspondence for mailing. Under that practice, an envelope contai

 

the foregoing document would be deposited with the U.S. Postal Service with postage
thereon fully prepaid, at Oakland, California, on that same day in the ordinary course o
business, I am aware that on motion of party served, service is presumed invalid if pos

cancellation date or postage meter date is more than one day after date of deposit for
mailing in affidavit._

wi (STATE) I declare that I am employed in the office of a member of the Bar of
this Court at whose direction the service was made. I declare under

penalty of perjury under the laws of the State of California that the
above is true and correct and that the foregoing document(s) were
printed on recycled paper.

Executed on May 24, 2019 at Oakland, California

 

Joel Young, Esq.

5

 

BY MAIL: I placed such document(s) in a sealed envelope addressed as indicated abo
on the above-mentioned date. I am readily familiar with the firm’s practice of collectio

 

 

 

PLAINTIFF ERIKA MILLER’S INSPECTION DEMAND TO DEFENDANT A PLACE FOR ROVER, INC. D/B/A ROVER, SET ONE

> a

 

  
Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 66 of 77

EXHIBIT |
Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 67 of 77

Strobel, Melissa

From: One Legal <noreply@onelegal.com>

Sent: Thursday, May 30, 2019 2:12 PM

To: Strobel, Melissa

Subject: [EXTERNAL - Inbound DWT VIP e-mail] eFiling received by court for ERIKA MILLER VS. A

PLACE FOR ROVER, INC. ET AL

[EXTERNAL]

eFiling Under Court Clerk Review

Order # 13297143

Submitted 5/30/2019 2:11 PM PT by Melissa Strobel

Case ERIKA MILLER VS. A PLACE FOR ROVER, INC. ET AL
#CGC-18-571480

Court Superior Court of California, San Francisco County
(San Francisco-McAllister)

Client billing 107222-13

Court transaction # 100073246

Documents

* DEFENDANT A PLACE FOR ROVER, INC. DBA ROVER.COM'S ...

What happens next?

The court has received your filing. You will receive an email immediately upon
completion of the court clerk's review. Although court processing times vary, the court
filing date for accepted filings will reflect the date this order was submitted.

You can check the status of your order at any time in your One Legal account.

Thank you,
The One Legal Team

How are we doing? Share your feedback.

You are receiving this email in response to an order that was placed on www.onelegal.com
Get help on our Support Center or by email at support@onelegal.com.
© 2018 One Legal, LLC - 504 Redwood Blvd, Novato, CA 94947

(Dn LEGAL
Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 68 of 77

Strobel, Melissa

From: One Legal <noreply@onelegal.com>

Sent: Thursday, May 30, 2019 2:32 PM

To: Strobel, Melissa

Subject: eServe complete for ERIKA MILLER VS. A PLACE FOR ROVER, INC. ET AL
[EXTERNAL]

eServe Complete

Order # 13297372

Submitted 5/30/2019 2:31 PM PT by Melissa Strobel

Case ERIKA MILLER VS. A PLACE FOR ROVER, INC. ET AL
#CGC-18-571480

Court Superior Court of California, San Francisco County
(San Francisco-McAllister)

Client billing 107222-13

Served Documents
* DEFENDANT A PLACE FOR ROVER, INC. DBA ROVER.COM'S ...

Thank you,
The One Legal Team

How are we doing? Share your feedback.

You are receiving this email in response to an order that was placed on www.onelegal.com
Get help on our Support Genter or by email at support@onelegal.com.
© 2018 One Legal, LLC - 504 Redwood Blvd, Novato, CA 94947

CONE LEGAL
ao —~ NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 69 of 77

JOHN P. LeCRONE (State Bar No. 115875)
johnlecrone@dwt.com

SCOTT R. COMMERSON (State Bar No. 227460)

scottcommerson@dwt.com

VANDANA KAPUR (State Bar No. 281773)
vandanakapur@dwt.com

DAVIS WRIGHT TREMAINE LLP

865 South Figueroa Street, 24th Floor

Los Angeles, California 90017-2566

Telephone: (213) 633-6800

Fax: (213) 633-6899

STEPHEN RUMMAGE (Pro Hac Vice Pending)

steverummage@dwt.com
DAVIS WRIGHT TREMAINE LLP
1201 Third Avenue, Suite 2200
Seattle, Washington 98101
Telephone: (206) 622-3150
Fax: (206) 757-7700

Attorneys for Defendant
A PLACE FOR ROVER, INC. dba
ROVER.COM

SUPERIOR COURT OF THE STATE OF CALIFORNIA

FOR THE COUNTY OF SAN FRANCISCO

ERIKA MILLER,
Plaintiff,
vs.
A PLACE FOR ROVER, INC. d/b/a ROVER;
JANICE MALONEY; and DOES 1-
20,000,000,

Defendants.

 

 

 

ANSWER TO FIRST AMENDED COMPLAINT
CASE NO. CGC-18-569081
4812-2581-4167v.3 0107222-000013

Case No. CGC-18-571480

DEFENDANT A PLACE FOR ROVER, INC.
DBA ROVER.COM’S ANSWER TO
UNVERIFIED FIRST AMENDED
REPRESENTATIVE ACTION
COMPLAINT

Assigned to the Hon. Garrett L. Wong
Dept.: 610

Action Filed: November 20, 2018

 
mn BF WwW WN

A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 70 of 77

Defendant A Place For Rover, Inc. dba Rover.Com. (“Defendant”), answering for itself
and no others, in response to the unverified First Amended Representative Action Complaint
(“Complaint”) filed by plaintiff Erika Miller (“Plaintiff”), responds as follows:

GENERAL DENIAL

1, Pursuant to California Code of Civil Procedure section 431.30(d), Defendant
denies, generally and specifically, each and every allegation contained in Plaintiff's Complaint
and each and every cause of action.

2 Defendant further denies that Plaintiff has sustained any injury, damage, or loss by
reason of any act or omission on the part of Defendant, and specifically denies that Plaintiff, and
the alleged other aggrieved individuals, suffered any of the damages alleged in the Complaint.

a Defendant further denies that Plaintiff, and the alleged other aggrieved individuals,
are entitled to any relief against Defendant on any ground whatsoever, and denies that Plaintiff,
and the alleged other aggrieved individuals, are entitled to damages against Defendant in any
amount.

AFFIRMATIVE AND OTHER DEFENSES

Having fully answered the allegations in the Complaint, Defendant asserts the following
additional affirmative and other defenses. In so doing, Defendant does not allege or admit that it
has the burden of proof and/or persuasion with respect to any of these matters.

FIRST AFFIRMATIVE DEFENSE
(Failure to State a Claim)

1. The Complaint, and each and every cause of action, fails to state facts sufficient to
constitute a cause, or causes, of action against Defendant.

SECOND AFFIRMATIVE DEFENSE
(Statute of Limitations)

2. The Complaint, and each and every cause of action, is barred by the applicable

statute(s) of limitations, including, without limitation, California Code of Civil Procedure

Sections 338 and 340, as well California Labor Code Section 2699.3.

 

2
ANSWER TO FIRST AMENDED COMPLAINT DAVIS WRIGHT TREMAINE LLP
CASE NO. CGC-18-56908! LOS ANGELES, CALIFORNIA 90017-2566

213) 633-6800
4812-2581-4167v.3 0107222-000013 re Ora GaaYGa99

 
Ga

mn

DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 71 of 77

THIRD AFFIRMATIVE DEFENSE
(Laches/Waiver/Estoppel/Unclean Hands)

3. The Complaint, and each and every cause of action, is barred by the equitable
doctrines of laches, waiver, estoppel, and unclean hands.

FOURTH AFFIRMATIVE DEFENSE
(Failure to Fulfill Administrative Prerequisites)

4. Plaintiff, and the alleged other aggrieved individuals, are precluded from asserting
some or all of their claims to the extent that Plaintiff, and the alleged other aggrieved individuals,
have failed to satisfy and exhaust the administrative prerequisites for bringing such claims.

FIFTH AFFIRMATIVE DEFENSE
(Properly Classified/Independent Contractors)

5. The Complaint, and each of its causes of action, is barred because Defendant
properly classified plaintiff and those she seeks to represent as independent contractors, not
employees.

SIXTH AFFIRMATIVE DEFENSE
(Improper Forum, Arbitration)

6. Plaintiff, and the alleged other aggrieved individuals, agreed to arbitrate the dispute at
issue. Plaintiff, and the alleged other aggrieved individuals, have failed to comply with that
agreement to arbitrate, and that agreement precludes this litigation.

SEVENTH AFFIRMATIVE DEFENSE
(No Penalties)

7. The Complaint, and each and every cause of action, is barred in whole or in part, on
the grounds that Plaintiff, and the alleged other aggrieved individuals, are not entitled to general
and other penalties under the California Labor Code, including, but not limited to, waiting time
penalties under California Labor Code Section 203. With respect to waiting time penalties under
California Labor Code Section 203, Plaintiff, and the alleged other aggrieved individuals, were

paid all wages owed at termination, and regardless, any alleged failure to pay all wages due at

 

ANSWER TO FIRST AMENDED COMPLAINT DAVIS WRIGHT TREMAINE LLP
CASE NO. CGC-18-569081 LOS ANGELES. CALIFORNIA 9001-2566
4812-258!-4167v.3 0107222-000013 nt Bh CateEss

 
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 72 of 77

termination was not willful and/or there existed a good faith dispute as to the amount of
compensation owed, if any, at the time of termination.
EIGHTH AFFIRMATIVE DEFENSE
(No Private Right of Action)

8. The Complaint, and each and every cause of action, is barred in whole or in part, on
the grounds that Plaintiff, and the alleged other aggrieved individuals, do not have a private right
of action under applicable sections of the California Labor Code, and penalties other than waiting-
time penalties are only available in an action brought by an official of the Labor Department or
other government agency.

NINTH AFFIRMATIVE DEFENSE
(Not “Hours Worked”)

9. Plaintiff, and the alleged other aggrieved individuals, are barred from recovery under
the Complaint to the extent that Plaintiff, and the alleged other aggrieved individuals, did not
actually work the hours alleged or to the extent the alleged work activities described in Plaintiff's
Complaint are not compensable and/or are excluded from measured working time.

TENTH AFFIRMATIVE DEFENSE
(Unjust Penalties)

10. Any award of civil penalties that otherwise could be made under the Private
Attorneys General Act of 2004, California Labor Code Section 2698, et. seg., must not be made,
or at worst, must be made in a lesser amount, because they are unjust, arbitrary, capricious, and
confiscatory pursuant to California Labor Code Section 2699(e)(2).

ELEVENTH AFFIRMATIVE DEFENSE
(Release of Claims)
11. The Complaint is barred in whole or in part to the extent that Plaintiff and/or the

alleged other aggrieved individuals voluntarily released and waived claims against Defendant.

 

4
ANSWER TO FIRST AMENDED COMPLAINT DAVIS WRIGHT TREMAINE LLP
CASE NO. CGC-18-569081 LOS ANGELES, CALIFORNIA 90017-2566

(213) 633-6800
4812-2581-4167v.3 0107222-000013 ae

 
Mm BBP W WN

oO Ae ~~ DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 73 of 77

TWELFTH AFFIRMATIVE DEFENSE
(Setoff and Recoupment)

12. If any damages have been sustained by Plaintiff and/or the alleged other aggrieved
individuals, which is denied, Defendant is entitled to offset and recoup any overpayment of wages
already paid.

THIRTEENTH AFFIRMATIVE DEFENSE
(Inadequate Representative Action)

13. This action is not properly maintainable as a representative action, because
Plaintiff’s claims or defenses are unique to Plaintiff and/or Plaintiff is not capable of adequately
representing the alleged other aggrieved individuals.

FOURTEENTH AFFIRMATIVE DEFENSE
(De Minimis)

14. The Complaint, and each and every cause of action alleged against Defendant, is

barred to the extent that the alleged violations fall within the de minimis doctrine.
FIFTEENTH AFFIRMATIVE DEFENSE
(PAGA Action Unmanageable)

15. Plaintiffs claim for civil penalties is barred because Plaintiffs’ claims and those of
alleged aggrieved individuals could not be manageably tried together in a single trial consistent
with due process.

SIXTEENTH AFFIRMATIVE DEFENSE
(No Recovery)

16. Recovery of statutory or civil penalties is barred to the extent that the accumulation

of penalties would be so disproportionate to the harm alleged to violate due process under the

Constitutions of the United States and the State of California.

 

5
ANSWER TO FIRST AMENDED COMPLAINT DAVIS WRIGHT TREMAINE LLP
CASE NO. CGC-18-569081 LOS ANGELES. CALIFORNIA 90017-2566

2.13) 633-6800
4812-2581-4167v.3 0107222-000013 Ce

 
“ao yN HD A BP WW N

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 74 of 77

SEVENTEENTH AFFIRMATIVE DEFENSE
(Unjust Enrichment)

17. The Complaint, and each and every cause of action alleged against Defendant, is
barred in whole or in part because Plaintiff and the alleged other aggrieved individuals would be
unjustly enriched if they are permitted to recover on the Complaint.

EIGHTEENTH AFFIRMATIVE DEFENSE
(Equitable Relief (Injunction))

18. Plaintiff is not entitled to the injunctive relief requested in the Complaint as

Plaintiff cannot obtain injunctive relief based on past conduct.
NINETEENTH AFFIRMATIVE DEFENSE
(Additional Affirmative Defenses)

19. Defendant presently has insufficient knowledge or information upon which to
form a belief as to whether it may have additional, as yet unstated, affirmative defenses
available. Defendant reserves the right to assert additional affirmative defenses in the event
discovery indicates that it would be appropriate.

PRAYER
Defendant prays for judgment as follows:
Ihe That Plaintiff and the alleged other aggrieved individuals take nothing by way of

the Complaint;

 

2. That the Complaint be dismissed with prejudice and judgment entered in favor of
Defendant;
3. That Defendant be awarded its costs of suit;
HH
Hl
ANSWER TO FIRST AMENDED COMPLAINT ° Davis WRIGHT TREMAINE LLP
CASE NO. CGC-18-569081 LOS ANGELES, CALIFORNIA 90017-2566

213) 633-6800
4812-2581-4167v.3 0107222-000013 ee tg es tcEsS

 
 

 

Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 75 of 77

4. That Defendant be awarded attorneys’ fees pursuant to statute and/or contract; and
>: For such other and further relief as the Court deems just and proper.
DATED: May 30, 2019 DAVIS WRIGHT TREMAINE LLP
STEPHEN RUMMAGE

JOHN P. LECRONE
SCOTT R. COMMERSON
VANDANA KAPUR

By: /S/ John P. LeCrone
John P, LeCrone

Attorneys for Defendant
A PLACE FOR ROVER, INC. dba
ROVER.COM

 

ANSWER TO FIRST AMENDED COMPLAINT DAVIS WRIGHT TREMAINE LLP
CASE NO. CGC-18-569081 LOS ANGELES. CALIFORNIA 90017-2566
4812-2581-4167v.3 0107222-000013 ra? a SE

 
OA FB WO WN

o AO ~ DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 76 of 77

PROOF OF SERVICE BY ELECTRONIC MAIL

I am employed in the County of Los Angeles, State of California. I am over the age of 18
and not a party to the within action. My business address is Davis Wright Tremaine LLP, Suite
2400, 865 South Figueroa Street, Los Angeles, California 90017-2566.

On May 30, 2019, I served the foregoing document(s) described as:

DEFENDANT A PLACE FOR ROVER, INC. DBA ROVER.COM’S ANSWER TO
UNVERIFIED FIRST AMENDED REPRESENTATIVE ACTION COMPLAINT

By Electronic Service: I hereby certify that the above-referenced document(s) were served
electronically on the parties listed herein at their most recent known email address or email of
record by transmission to One Legal eService (designated electronic filing service provider).

Steven G. Tidrick, Esq.
Joel B. Young, Esq.

The Tidrick Law Firm
1300 Clay Street, Suite 600
Oakland, CA 94612

Executed on May 30, 2019, at Los Angeles, California.

[x] State I declare under penalty of perjury, under the laws of the State of California, that the
foregoing is true and correct.

 

 

MELISSA A. STROBEL /S/ Melissa A. Strobel
Print Name Signature
S D. WwW. T.
ANSWER TO FIRST AMENDED COMPLAINT AVIS WRIGHT TREMAINE LLP
CASE NO. CGC-18-569081 LOS ANGELES, CALIFORNIA 90017-2566

213) 633-6800
4812-2581-4167v.3 0107222-000013 Bra Yoskcae

 
& WwW WN

Oo © ~~ HA _ “MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-03053-WHO Document 1-2 Filed 06/03/19 Page 77 of 77

PROOF OF SERVICE BY MAIL

| am employed in the County of Los Angeles, State of California, | am over the age of 18
and not a party to the within action. My business address is Davis Wright Tremaine LLP, Suite
2400, 865 South Figueroa Street, Los Angeles, California 90017-2566.

On May 30, 2019, I served the foregoing document(s) described as:
DEFENDANT A PLACE FOR ROVER, INC. DBA ROVER.COM’S ANSWER TO
UNVERIFIED FIRST AMENDED REPRESENTATIVE ACTION COMPLAINT
by placing a true copy of said document(s) enclosed in a sealed envelope(s) for each addressee
named below, with the name and address of the person served shown on the envelope as follows:

Steven G. Tidrick, Esq.
Joel B. Young, Esq.

The Tidrick Law Firm
1300 Clay Street, Suite 600
Oakland, CA 94612

I placed such envelope(s) with postage thereon fully prepaid for deposit in the United
States Mail in accordance with the office practice of Davis Wright Tremaine LLP, for collecting
and processing correspondence for mailing with the United States Postal Service. I am familiar
with the office practice of Davis Wright Tremaine LLP, for collecting and processing
correspondence for mailing with the United States Postal Service, which practice is that when
correspondence is deposited with the Davis Wright Tremaine LLP, personnel responsible for
delivering correspondence to the United States Postal Service, such correspondence is delivered to
the United States Postal Service that same day in the ordinary course of business.

Executed on May 30, 2019, at Los Angeles, California.
State I declare under penalty of perjury, under the laws of the State of California,
that the foregoing is true and correct.
O Federal I declare under penalty of perjury under the laws of the United States of

America that the foregoing is true and correct and that | am employed in the
office of a member of the bar of this Court at whose direction the service was

 

 

made.
MELISSA A. STROBEL /S/ Melissa A. Strobel
Print Name Signature
z D. WwW T
ANSWER TO FIRST AMENDED COMPLAINT AVIS WRIGHT TREMAINE LLP
CASE NO. CGC-18-569081 LOS ANGELES, CALIFORNIA 90017-2566

(213) 633-6800
4812-2581-4167v.3 0107222-000013 Fax: (13) 633-6899

 
